         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 1 of 76



 IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA


                                                )
UTE INDIAN TRIBE OF THE UINTAH                  )
AND OURAY INDIAN RESERVATION,                   )
988 S. 7500 E.                                  )
Fort Duchesne, Utah 84026                       )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )       Civil Action No. 1:18-cv-547-RMC
                                                )
UNITED STATES DEPARTMENT                        )
OF THE INTERIOR,                                )
1849 C Street, NW                               )
Washington, DC 20240                            )
                                                )
DAVID BERNHARDT,                                )
Acting Secretary of the Interior                )
United States Department of the Interior        )
1849 C Street, NW                               )
Washington, DC 20240                            )
                                                )
BUREAU OF RECLAMATION,                          )
1849 C Street, NW                               )
Washington, DC 20240                            )
                                                )
BUREAU OF INDIAN AFFAIRS,                       )
1849 C Street, NW                               )
Washington, DC 20240                            )
                                                )
              Defendants.                       )


                             FIRST AMENDED COMPLAINT

       Plaintiff, UTE INDIAN TRIBE OF THE UINTAH AND OURAY INDIAN

RESERVATION, for its Complaint against the above-named Defendants, alleges as follows:
           Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 2 of 76



                       I.      GENERAL NATURE OF THE ACTION

          1.   This is an action brought by the Ute Indian Tribe of the Uintah and Ouray

Reservation (“the Ute Indian Tribe” or “the Tribe”) against the United States Department of the

Interior (“DOI”), the Secretary of the Interior (“the Secretary”), the Bureau of Reclamation

(“BOR”), and the Bureau of Indian Affairs (“BIA”) (collectively referred to as “Defendants”)

seeking declaratory and injunctive relief in furtherance of enforcing Defendants’ fiduciary duties

owed to the Tribe and its Members as it relates to the management of the Tribe’s Reserved Water

Rights and related resources that are administered by Defendants for the benefit of the Tribe. The

Tribe brings this action to obtain declaratory relief to help define the legal status of the Tribe’s

Reserved Water Rights, as well as injunctive relief compelling Defendants to execute their

fiduciary obligations and an accounting of the United States’ management of the Tribe’s water

assets.

                                        II.     PARTIES

          2.   Plaintiff Ute Indian Tribe of the Uintah and Ouray Reservation is a federally

recognized, sovereign Indian Tribe, organized with a Constitution approved by the Secretary of

the Interior under the Indian Reorganization Act of 1934, 25 U.S.C. § 5101 et seq., 82 Fed. Reg.

4919 (Jan. 17, 2017). The Constitution establishes, among other things, that the Ute Tribal

Business Committee is the Tribe’s governing body. The Tribe is comprised of three bands of Ute

Indians, the Uintah, Whiteriver, and Uncompahgre Bands, who today occupy the Uintah and Ouray

Indian Reservation in the Green River Basin of northeastern Utah, where the Tribe owns beneficial

interests in land, water, various water works, and related funds. The Reservation is located within

a portion of the Tribe’s aboriginal lands and encompasses just over four million acres. The Tribe

brings this cause of action on its own behalf and as parens patriae on behalf of its tribal members



                                                 2
          Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 3 of 76



in order to protect its members’ health, welfare, natural resources, and economic security and well-

being.

         3.    The DOI is a federal agency of the United States of America. The DOI is vested

with numerous trust, fiduciary, and other legal duties owed to the Tribe under various treaties,

executive orders, Congressional acts, judicial decrees, regulations, and express and implied

contracts.

         4.    David Bernhardt is the Acting Secretary of the Interior. As Acting Secretary, David

Bernhardt is vested with numerous trust, fiduciary and other legal duties owed to the Tribe under

various treaties, executive orders, Congressional acts, judicial decrees, and express and implied

contracts.

         5.    The BOR is a federal agency within the DOI. The BOR is vested with numerous

trust, fiduciary, and other legal duties owed to the Tribe under various treaties, executive orders,

Congressional acts, judicial decrees, regulations, and express and implied contracts.

         6.    The BIA is a federal agency within the DOI. The BIA is vested with numerous

trust, fiduciary and other legal duties owed to the Tribe under various treaties, executive orders,

Congressional acts, judicial decrees, regulations, and express and implied contracts.

                            III.    JURISDICTION AND VENUE

         7.    This Court has jurisdiction over the present action pursuant to 28 U.S.C. § 1362,

because the present action is a civil action “brought by any Indian tribe or band with a governing

body duly recognized by the Secretary of the Interior, wherein the matter in controversy arises

under the Constitution, laws, or treaties of the United States.” This is a matter arising under the

Federal Defendants’ enforceable fiduciary duties relating to the management and protection of the




                                                 3
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 4 of 76



Tribe’s water rights and water resources, which have been specifically conferred upon Federal

Defendants by the United States Congress.

       8.      This Court also has jurisdiction over this matter because this matter arises under

the Constitution and various law and treaties of the United States, including, without limitation:

               a. The Treaty of Guadalupe Hidalgo in 1848;

               b. Exec. Order of Oct. 3, 1861, 1 Kapp. 900 (2d ed. 1904);

               c. Act of May 5, 1864, ch. 77 §2;

               d. Act of June 15, 1880, ch. 223, 21 Stat. 1999;

               e. Exec. Order of Jan. 5, 1882, 1 Kapp. 901 (2d ed. 1904);

               f. The Act of February 8, 1887, 25 U.S.C. §§ 381, et seq;

               g. Act of March 1, 1899, 30 Stat. 941

               h. The Reclamation Act of 1902, Pub. L. 57-161, ch. 1093, 32 Stat. 388;

               i. The Act of June 19, 1902, 32 Stat. 744;

               j. Act of March 3, 1905 (33 Stat. 1048, amended May 14, 1920 (33 Stat. 1069-

                   1070, c. 1479; 41 Stat. 599-600, c. 187);

               k. The Act of June 21, 1906, Pub. L. 59-258, Stat. 325, 375;

               l. Winters v. United States, 207 U.S. 564 (1908) and its progeny;

               m. The Act of March 3, 1909, 35 Stat. 811;

               n. Cedarview Irrigation Company, no. 4427, slip op. (D. Utah 1923) and

                   Dry Gulch Irrigation Company, No. 4418, slip op. (D. Utah 1923)

                   (“1923 Decrees”);

               o. The Leavitt Act, Act of June 22, 1936, ch. 692, § 3 1804, 49 Stat. 1183,

                   25 U.S.C. §§ 389, 389a-e;



                                                 4
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 5 of 76



               p. The Act of May 28, 1941, 55 Stat. 209;

               q. Colorado River Storage Project Act of April 11, 1956, P.L. 485, 70 Stat. 105,

                   43 U.S.C. §§ 620 et seq., as amended.

               r. 25 U.S.C. § 177;

               s. Federal regulations governing the BIA’s operation and maintenance of the

                   Uintah Indian Irrigation Project, 22 Fed. Reg. 10479, 10637-38 (Dec. 24, 1957);

               t. The Irrigation Operation and Maintenance Regulations, 25 C.F.R. Part 171;

               u. The Reclamation Projects Authorization and Adjustments Act of 1992, Pub. L.

                   102-575, 106 Stat. 4600.

               v. The Equal Protection and Due Process clauses of the United States Constitution.

       9.      This Court also has jurisdiction over the present action pursuant to 28 U.S.C. §

1361 because the present action is, in part, an “action in the nature of mandamus to compel an

officer or employee of the United States…to perform a duty owned to the plaintiff.”

       10.     This Court has jurisdiction to grant Plaintiff’s request for declaratory and

enforcement under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

       11.     The sovereign immunity of the United States does not bar the present action

because this is an action for nonmonetary relief against agencies and officers of the United States.

5 U.S.C. § 702.

       12.     Further, the sovereign immunity of the United States does not bar the present action

as to any claims relating to the Uintah Indian Irrigation Project because the Act of June 21, 1906,

Pub. L. 59-258, Stat. 325, 375 expressly provides that the Secretary may “sue and be sued” in

matters relating to said Project and Tribal Water Rights.




                                                 5
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 6 of 76



       13.      Venue is appropriate in the District Court for the District of Columbia pursuant to

28 U.S.C. § 1391(e).

                                IV.     STATEMENT OF FACTS

        A.      HISTORY OF THE UTE INDIAN TRIBE AND ITS RESERVATION

       14.      Utah is the second most arid State in the country. Because there is little rainfall

over the summer, the only viable source of water is winter snowmelt and the ability to store it. In

testimony before a Senate Committee in 1990, Utah Senator Jake Garn described Utah’s

exceptionally arid conditions, explaining:

       Even with summer droughts, there is sufficient snow melt to carry even today’s and
       future population if we have the ability to store it through the summer months.
       [This] is a concept that I have to continue to try to get over to my colleagues of
       winter snowfall, summer drought, and the need to be able to store that [winter
       snowmelt].
       15.      This critical need for year-round water applies equally to the Ute Indian Tribe. In

1905, the Commissioner of Indian Affairs, in his annual report, described the conditions on the

Tribe’s reservation:

             The future of these [Ute] Indians depends upon a successful irrigation scheme,
             for without water their lands are valueless, and starvation or extermination will
             be their fate.
Rept. of the Comm. of Ind. Aff., 1906.
       16.      The United States and its agencies and officials have had a fiduciary relationship

with the Ute Indians since the Tribe’s aboriginal lands were ceded to the United States by Mexico

under the 1848 Treaty of Guadalupe Hidalgo. See Ute Indians v. United States, 45 Ct. Cl. 440,

442-3 (Ct. Cl. 1910).

       17.      The present-day Uintah and Ouray Reservation was originally two separate Indian

reservations. The first reservation, the Uintah Valley Reservation, was established by Executive

Order on October 3, 1861, confirmed by Congress in the Act of May 5, 1864, § 2, 13 Stat. 63, and

                                                  6
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 7 of 76



encompassed 2,039,040 acres in the Uinta Basin of Utah. Under the 1861 Executive Order, the

Uintah Valley Reservation included “the entire valley of the Uintah River within Utah territory,

extending on both sides of the river to the crest of the first range of contiguous mountains on each

side” This land was “set apart for the permanent settlement and exclusive occupation of such of

the different tribes of Indians of said territory as may be induced to inhabit the same.” Act of May

5, 1864, ch. 77, 13 Stat. 63. “The present-day Ute Indian Tribe includes the descendants of the

Indians who settled on the Uintah [Valley] Reservation.” Hagen v. Utah, 511 U.S. 1047 (1993).

       18.     The second reservation, the Uncompahgre Reservation, was established pursuant

to the Act of June 15, 1880 (ch. 223, 21 Stat. 1999), and the Executive Order of January 5, 1882,

and it encompassed approximately 2,000,000 acres. Similar the Uintah Valley Reservation, the

Uncompahgre Reservation was reserved for the purpose of creating a permanent homeland for the

Uncompahgre Utes.

       19.     Together, the Uintah Valley Reservation and Uncompahgre Reservation are

organized under the Indian Reorganization Act to form a single reservation known as the Uintah

and Ouray Reservation (the “Reservation.”).

       20.     The Reservation is located in the Green River Basin in the northeast corner of Utah

at the foot of the Uinta Mountains, on an arid and sparsely settled plateau. All of the Reservation

lies within the drainage of the Colorado River Basin and a multitude of streams flows through the

Reservation: the Duchesne River and its tributaries, Rock Creek, Lake Fork River, Yellowstone

River, Uinta River, and Whiterocks River are among the rivers that pass south from the Uinta

Mountains through the western part of the Reservation to the Green River, which, together with

its tributaries, including the White River, flows through the eastern part of the Reservation and

then on to the mainstem of the Colorado River.



                                                 7
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 8 of 76



       21.     The Reservation was established to provide a permanent homeland for the Ute

Indians, and to enable the Tribe and its members to become self-sustaining through agricultural

and other economic pursuits.

       B.  THE UTE INDIAN TRIBE’S RESERVED WATER RIGHTS AND
       RELATED RIGHTS AND RESOURCES

        i.    The Act of March 1, 1899

       22.    In its 1899 Indian Appropriations Act, the United States Congress confirmed and

declared the Ute Indian Tribe’s rights to Reservation water resources. The Act of March 1, 1899,

30 Stat. 941 (“1899 Act”) authorized the Secretary of the Interior to grant rights of way for the

construction of ditches and canals on or through the Reservation for the purpose of diverting and

appropriating said waters, provided that:

       all such grants shall be subject at all times to the paramount rights of the Indians on
       said reservation to so much of said waters as may been appropriated, or may
       hereafter be appropriated or needed by them for agriculture and domestic purposes;
       and it shall be the duty of the Secretary of the Interior to proscribe such rules and
       regulations as he may deem necessary to secure to the Indians the quantity of water
       needed for their present and prospective wants, and to otherwise protect the rights
       and interests of the Indians and the Indian service.


       23.     With the 1899 Act, Congress established the Ute Indian Tribe’s water rights as

“paramount” to that of any appropriator. Congress provided that the Tribe has both present and

future “paramount” rights to as much water as the Tribe wants or needs for agricultural and

domestic purposes.

       24.     Congress conferred upon the Secretary a fiduciary duty to secure and protect the

amount of water necessary to satisfy the Tribe’s “present and prospective wants.”




                                                 8
           Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 9 of 76



         25.       Congress’s directive to the Secretary in the 1899 Act was non-discretionary,

conferring a fiduciary duty to (a) secure the amount water to satisfy the Tribe’s present and

prospective wants and (b) protect the Tribe’s rights and interests in its water resources.

         26.       Upon information and belief, the Ute Indian Tribe is the only Indian tribe with a

Congressional Act confirming the Tribe’s unqualified “paramount” rights to its Reservation water

resources for both present and future use.

         ii.       The 1906 Act and Related Acts Authorizing and Funding the Uintah
                   Indian Irrigation Project
         27.       The United States Congress acknowledged the duties and responsibility given to

the Federal Government under the 1899 Act by enacting legislation in 1906 for the construction

of irrigation systems to irrigate the lands of the Uncompahgre, Uintah, and White River Utes. As

the Hon. Joseph Howell of Utah, House of Representatives, stated in support of the legislation, “it

is the solemn duty of the Government, in its role of guardian of the Indians, to relieve the

situation[,]” and secure a water supply, “because [w]ithout water these lands are like those in any

other portions of the West, which is to say, of little value; with water, however, they will yield rich

returns . . . .”

         28.       In the Act of June 21, 1906, the United States Congress authorized the construction

of irrigation systems to irrigate “the allotted lands of the Uncompahgre, Uintah, and White River

Utes in Utah.” The Congressional authorization stated:

         [t]hat such irrigation systems shall be constructed and completed and held and
         operated, and water therefor appropriated under the laws of the State of Utah, and
         the title thereto until otherwise provided by law shall be in the Secretary of the
         Interior in trust for the Indians, and he may sue and be sued in matters relating
         thereto[.]

          29.      Through its special relationship with the Tribe and the establishment of the

Reservation, the irrigation system constructed under the 1906 Act for the Indians is communal

                                                    9
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 10 of 76



property of the Tribe from which the Tribe itself and individual allottees and their successors

receive a benefit, and title to the UIIP at all times has been and remains held by the United States

as a trust asset of the Tribe.

          30.   The Indian irrigation project authorized under the 1906 Act is now known as the

Uintah Indian Irrigation Project (hereafter “UIIP” or the “Project”). The Project was to be designed

and constructed to benefit the Ute Indian Tribe through the development of irrigated lands by the

Uncompahgre, Uintah, and White River Utes.

        31.     At the time the 1906 Act was passed by Congress, 103,265 acres had been allotted

to the Indians in severalty.      Although the United States was to grant allotments to the

Uncompahgre, Uintah, and White River Indians that provided irrigable lands for agricultural

pursuits, subsequent reports by the Federal Government confirm that many of the Indians were not

allotted lands that could be irrigated. In fact, the Survey on Conditions of the Indians in the United

States, published in the Senate hearings before the Sub-committee of the Committee on Indian

Affairs on January 20, 1930, concluded that “the Indians were actually allotted some of the most

worthless land on the reservation, while some of the very best land was opened to entry and has

since been homesteaded [by non-Indians].” As recounted, inter alia, in Ute Indian Tribe of the

Uintah and Ouray Reservation v. Utah, 521 F. Supp. 1072, 1126-27 (D. Utah 1981), the United

States acted to ensure that the desires of non-Indians on the Reservation and/or non-Indian

irrigators under the UIIP were given precedence, thereby violating the United States’ fiduciary

obligations to the Ute Indian Tribe and its members.

        32.     In the years following the 1906 Act, Congressional appropriations were made

specifically for the development and construction of the UIIP. In 1909, Congress appropriated




                                                 10
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 11 of 76



funds for constructing the irrigation system “to irrigate the allotted lands of the Uncompahgre,

Uintah, and White River Utes in Utah, as provided by the [1906 Act].”

       33.     In 1914, reporting to the Congressional Committee on Indian Affairs, the Secretary

of the Interior also acknowledged the solemn duty of the Government under the principles laid

down in the Act of 1899 to enforce and protect the Indian rights to water for their irrigation

systems.

       34.     No Act of Congress or judicial ruling has abrogated the trust status of the Tribe’s

water rights or the duties imposed upon the United States under the 1899 and 1906 Acts to preserve

and protect the “paramount” rights of the Tribe and its members to waters from the rivers and

streams bordering and running within the exterior boundaries of the Reservation in an amount

sufficient to meet current and future needs and to establish a permanent homeland.

       iii.    The Tribe’s Winters Reserved Water Rights

       35.     In 1908, the United States Supreme Court ruled that, when the United States

establishes an Indian reservation, it impliedly reserves the amount of water necessary to fulfill the

purpose of the reservation. Winters v. United States, 207 U.S. 564 (1908) (now known as the

“Winters Doctrine”). The water rights reserved to the Tribe upon the establishment of the Uintah

Valley and Uncompahgre Reservations are referred to hereafter as “Winters Reserved Water

Rights,” or simply “Reserved Water Rights.”

       36.     Pursuant to the Winters Doctrine, the amount of water necessary to fulfill the

purpose of the reservation is impliedly reserved. In the case of the Ute Indian Tribe, the Tribe’s

Winters Reserved Water Rights encompass the entire amount of water necessary to sustain a

permanent homeland within the exterior boundaries of the Uintah and Ouray Reservation.

Although the Reservation’s purpose is relevant to the quantity of waters impliedly reserved,



                                                 11
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 12 of 76



Winters Reserved Water Rights are not limited in use to irrigation or any other specific purpose.

Arizona v. California, 439 U.S. 419, 421 (1979); Colville Confederated Tribes v. Walton, 647 F.2d

42, 48 (9th Cir. 1981).

       37.     The Tribe’s Winters Reserved Water Rights, established with the creation of the

Tribe’s Reservation and prior to the allotment of land to individual Indians, are Tribal trust assets

held by the United States, as trustee, for the benefit of the Tribe.

       38.     With the establishment of the 1908 Winters Doctrine, the United States Supreme

Court altered the previous understanding that Indian water rights had to be obtained in compliance

with the state law of the particular state in which the particular reservation was located. The

Tribe’s Winters Reserved Water Rights are not subject to the laws of the State of Utah, but are

governed by federal laws.

       39.     As explained by the Secretary of the Interior to the Senate Committee on Indian

Affairs in his 1914 report to Congress, the principles laid down in the Winters doctrine are those

more specifically provided for in the Act of March 1, 1899, and require the Government to enforce,

protect, and preserve the Tribe’s prior rights to water.

       40.     Because the Tribe’s statutory and Winters Reserved Water Rights vested upon the

creation of the Tribe’s reservation, the Tribe’s Reserved Water Rights are “present perfected”

rights recognized and protected in Article VIII of the 1922 Colorado River Compact. Arizona v.

California, 373 U.S. 546, 600 (1963). Article VIII of the 1922 Colorado River Compact states

that “[p]resent perfected rights to the beneficial use of waters of the Colorado River System are

unimpaired by this compact.” Thus, the Tribe’s statutory and reserved water rights exist separate

from, independent of, and senior to the interstate apportionment framework set forth in the

Colorado River Compact.



                                                  12
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 13 of 76



         iv.    The Ute Indian Tribe’s 1923 Federally-Decreed Reserved Water Rights

        41.     In 1916, as conflicts mounted between the Ute Indians and their non-Indian

neighbors over water allocations in the Lakefork, Yellowstone, Uinta, and Whiterocks Rivers, the

United States filed suit in federal district court to protect the Tribe’s water rights. United States v.

Cedarview Irrigation Company et al., No. 4427 (D. Utah 1923), and United States v. Dry Gulch

Irrigation Company et al., No. 4418 (D. Utah 1923). The federal district court established the

quantity and priority of the Tribe’s Reserved Water Rights under the UIIP within the Colorado

River Basin for the Uinta-Whiterocks River sub-basin and the Lake Fork-Yellowstone River sub-

basin, and prohibited non-Indian irrigators from interfering with Tribal Reserved Water Rights

designated for distribution to the lands of the UIIP.

        42.     The court issued two federal decrees affirming Tribal Reserved Water Rights for

irrigation of 59,771.69 acres of tribal lands within the UIIP, with a total irrigation diversion duty

of 3.0 acre-feet per year per acre. The court assigned a period of use for these quantified water

rights from March 1 to November 1 annually. The decrees also awarded the Tribe year-round

water diversions for domestic, culinary, and stock watering uses.

        43.     In each of the two decrees, the federal district court concluded that the Tribe has

“the first and an exclusive right under a priority date that antedates the third day of October, 1861”

to divert waters from the subject Rivers. In confirming a priority date for the use of the water that

antedates October 3, 1861, the court recognized that the Tribe’s adjudicated water rights are not

subject to State-based water law, but are federal Winters Reserved Water Rights, subsequently

acknowledged and recognized by the Department of Interior Solicitor. Federal Defendants have

failed to manage, administer, and use the Tribe’s water rights as federally Reserved Water Rights

in the exercise of its duty to preserve, protect, and develop these water rights. This has created



                                                  13
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 14 of 76



continuing problems and prevented the Government from fulfilling its fiduciary duties as the

trustee of the Tribe’s federal Reserved Water Rights.

       v.      The Decker Report

       44.     In 1960, E.L. Decker, a former employee of the Bureau of Reclamation that was

later employed by the Tribe, surveyed the lands of the Reservation and produced a report

quantifying the historically and presently irrigated Reservation lands, as well as future practicably

irrigable lands, subsequently revised to correct for errors (“the Decker Report”). The report was

subsequently submitted to the State Engineer as the Ute Indian Tribe’s Book of Claims.

       45.     The Decker Report (corrected) organized Reservation lands into seven different

categories, based on their use status and source, characterizing them as follows:

       Group 1: lands included in the Uintah Indian Irrigation Project that have a water right

decreed by the Federal Court in 1923 from the Lake Fork and Uinta rivers. Acreage: 59,222

(reduced by 549 acres from the 1923 Decree).

       Group 2: lands included in the Uintah Indian Irrigation Project that have water rights

originally certified by the State of Utah from the Duchesne River prior to the Supreme Court’s

decision in Winters v. United States. Group 2 lands include lands within the townsites of Myton,

Roosevelt, and Duchesne. Acreage: 18,613.

       Group 3: lands that are or can be served from the Duchesne River through the Uintah

Indian Irrigation Project facilities. These lands either have a supplemental water right certified by

the State of Utah or do not have a water right certificate, but have been designated as irrigable.

Acreage: 1,115.

       Group 4: lands that have been found to be productive and economically feasible to irrigate

from privately constructed ditch systems diverting from the Duchesne River or its tributaries above



                                                 14
          Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 15 of 76



Pahcease Canal. Some of these ditches are now in operation, while others have not yet been

constructed. Acreage: 1,480.

       Group 5: lands that have been found to be productive and economically feasible to irrigate,

and were proposed to be served from the ultimate phase of the Central Utah Project. Acreage:

29,118.

       Group 6: lands lying east of the Green River for which water right applications have been

filed with the State of Utah to be served from the White River. Acreage: 5,544.

          Group 7: lands lying east of the Green River that have been found to be productive and

economically feasible to irrigate from privately constructed ditch systems diverting from various

streams. Acreage: 14,239.

       46.       The total acreage identified in the Decker report, consisting of historical, present,

and future practicably irrigable lands with an appurtenant Tribal Winters Reserved Water Right,

was 129,331 acres, with a total volume of 549,685 acre feet per year.

          47.    Decker made clear that, even where state certification was referenced, the water

rights appurtenant to these Reservations lands were claimed under the Winters doctrine.

   C. THE FEDERAL DEFENDANTS’ LOSSES OF, FAILURES TO PROCURE AND
      PROTECT, TRANSFERS OF, CONVERSIONS OF, AND WASTE AND
      MISMANAGEMENT OF THE UTE INDIAN TRIBE’S RESERVED WATER
      RIGHTS, WATER WORKS, AND RELATED RIGHTS

       i.        Mismanagement of the UIIP and its Associated Tribal Water Rights

          48.    In 2016, the UIIP, which was supposed to serve about 88,000 acres of allotted lands

for the benefit of the Tribe and its members, only delivered Tribal irrigation water to approximately

61,000 acres of land, resulting in the annual waste and non-use of Tribal water rights for tribal

lands and economic loss.




                                                  15
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 16 of 76



        49.     This non-irrigated UIIP acreage is attributable to mismanagement of the UIIP and

associated lands and water rights by Federal Defendants. Such mismanagement includes, but is

not limited to, shortcomings in the construction phase, the failure to provide storage, unlawful

transfers of water rights under the color of the 1941 Act, deferred UIIP maintenance, and the

current BIA designation of UIIP lands as either permanently or temporarily non-assessable,

prohibiting the delivery of water to such lands. Upon information and belief, and in addition to

those specific examples of mismanagement identified herein, the BIA has adopted and

implemented “informal operating practices” involving informal water exchanges and other

arrangements with non-tribal member water users involving Tribal water rights and/or the UIIP.

              a. Incomplete Development and Construction of the Uintah Indian Irrigation Project

        50.     While the 1899 Act conferred upon the Secretary a duty to protect the Tribe’s

paramount rights to its Reservation water resources for present and future needs, the United States

knew that simply requiring that the Tribe’s water rights be secured and protected was not sufficient

to support a homeland for the Indians whom the United States had forced onto the Reservation.

The United States knew there must be a sustainable means of providing water to the Tribe, lest

Tribal members continue to languish and die at the hands of their trustee.

           51. Pursuant to the 1906 Act authorizing construction of the UIIP, the Bureau of Indian

Affairs designed an Indian irrigation system to irrigate about 88,000 acres of allotted land (“UIIP

Lands”), via an extensive system of canals and ditches to convey water from three river drainages:

the Strawberry-Duchesne, Lakefork-Yellowstone, and the Uintah-Whiterocks rivers. In 1914, the

Secretary of the Interior reported to Congress that construction had been completed on eighteen

principal ditches to irrigate the 88,000 acres.




                                                  16
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 17 of 76



        52.     In preparation for the Congressional authorization to construct an irrigation system

for the Tribe, and prior to the 1908 Winters decision, the United States in 1905, through the BIA,

applied to the Utah State Engineer for the appropriation of water from the State of Utah for the

UIIP. Some ten years later, the State issued water right certificates to the United States Indian

Service, to hold the water rights in trust for the benefit of the Tribe.

        53.     Proof of beneficial use of waters on the Reservation was only made by the Indian

Service with the State Engineer, on behalf of the Tribe, for the Indian allotments and former

allotments, which resulted in the State Engineer issuing certificates of proof for 78,950 acres. On

information and belief, no further effort was made by the Federal Government to conserve,

preserve, and confirm the water rights for the other approximately 10,000 acres of allotted lands

that were to receive water under the UIIP. The future needs of the Tribe and its members for the

waters of the Reservation for irrigation and other purposes were completely ignored. The early

efforts to establish the Reservation as a permanent homeland for the Tribe has never recovered

from the Government’s failure to preserve and protect the waters of the Reservation for the Tribe

and its members.

        54.     Upon information and belief, more than half of the trust lands under the UIIP are

currently held in trust by the United States on behalf of either the Tribe or individual Indian

allottees or their successors in interest.

        55.     Construction continued through about 1922, at which time the UIIP was considered

to be essentially completed, except for construction of a storage facility. In 1956, a total of 78,086

acres were being assessed by the Indian Irrigation Service for water deliveries to farms, including

both tribal trust lands and allottee lands. There was an additional 15,297 acres of non-Indian water




                                                  17
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 18 of 76



rights that were served through contractual agreements with private irrigation companies in which

the UIIP delivered water to such companies and private systems.

         56.   Additionally, on information and belief, the BIA completely abandoned the

Uncompahgre Band members who received allotments and remained on the Uncompahgre portion

of the Reservation. The Act of June 21, 1906, included authorization for the construction of

irrigation systems to irrigate the allotted lands of the Uncompahgre Band members, who had ceded

their aboriginal lands in Colorado and were settled on the Uncompahgre Reservation in Utah to

establish a permanent homeland by becoming self-sufficient through an agricultural economy.

Decker’s Group 6 and 7 lands are located on the Uncompahgre portion of the current Reservation,

lands that are located along the east side of the Green River and its tributaries, such as the White

River.

         57.   The Uncompahgre allottees practiced irrigation for many years in the early

establishment of their reservation, with some assistance from the federal government to construct

irrigation ditches with headings and small structures to irrigate land bordering the streams. On

information and belief, there are 1,951 acres of historically irrigated lands under Group 6, and

264.74 acres of historically irrigated lands under Group 7 lands. The government appropriated

about $20,000 in 1937, and conducted activities for the construction of some canals, the clearing

and leveling of irrigable lands, and installation of small pumping plants. However, the estimated

cost to complete the required project works at that time was $74,000 for the irrigated trust lands in

this area.

         58.   On information and belief, the BIA failed to complete the irrigation program for

these Tribal allottees and completely failed to fulfill its trust responsibilities to them. On

information and belief, this resulted in the allottees’ abandonment of the irrigation of their lands.



                                                 18
           Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 19 of 76



The respected Uncompahgre Elder, Chipeta, was interviewed by the Superintendent of the Uintah

& Ouray School in 1916, at the request of the United States Commissioner of Indian Affairs, and

Chipeta confirmed for him that representatives of the Federal Government had promised her

       that if I came to this country I would be given a home better than the home I was
       abandoning [in Colorado]. My people were made the same promise that they
       would be given good lands and that water would be placed on their lands. None
       of these promises have been kept. I and my people were located for the most part
       on White River, and on the bottoms of the lower Duchesne, and these lands are
       desert lands today. . . . I realize that the people in Washington have many things
       to do, and they have forgotten about us Uncompahgrees [sic]. We have lands it is
       true, but without water, these lands are of no value to us.”

The Tribal Reserved Water Rights for Groups 6 and 7 lands continue to this day to be wasted from

the failure of the federal government to keep its promise and provide for the development of

historically irrigated and practicably irrigable lands on the Uncompahgre portion of the

reservation, as the appurtenant Reserved Water Rights flow downstream for use by the non-

Indians.

       59.       Although numerous Indian allottees did not benefit from the UIIP throughout the

early to mid-twentieth century, the United States nonetheless continued to assess Indian allottees

for UIIP construction and maintenance charges each year since 1915. Then, when allottees became

delinquent on UIIP assessments, no water was delivered to the Indian lands, and the indebtedness

accumulated, which led to a loss of Indian-owned lands through the forced sale of these lands

without any monetary benefit to the allottees. This ultimately resulted in a significant reduction

in Indian-owned lands that were meant to be included in the UIIP.

                 b.   Failure to Provide Storage Necessary to Support a Fully Functional UIIP

           60.   At the time the UIIP was authorized, and at all times relevant thereafter, Federal

Defendants were aware of non-Indian private irrigation activities to construct storage facilities in

the Uinta Basin that would interfere with the natural flows of the Lakefork and Uinta Rivers—

                                                 19
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 20 of 76



rivers whose natural flows have always been insufficient to meet the irrigation needs of the Tribe

and its members throughout the complete agricultural season.

        61.     In the 1916 Bills of Complaint to adjudicate a portion of the Tribe’s Reserved Water

Rights, the United States acknowledged that insufficient natural flow exists in the Uinta-

Whiterocks and Lake Fork-Yellowstone River Basins to properly irrigate Indian lands. The United

States attested to the court that

        [t]he water supply of said Uintah River, except when said river is at stages of high
        flow, is and at all times has been insufficient to supply the needs of the United
        States and said Indians for the irrigation of the irrigated lands . . . with the
        consequence that the waters of said river, unless conserved by storage, will become
        progressively less able to supply the needs of the United States and of said Indians.
        . . . (emphasis added).
Bill of Complaint of United States at 26, United States v. Dry Gulch Irrigation Company,

Docket No. 4418 (1916).

        62.     The United States also cited the Presidential Proclamation of July 14, 1905, setting

aside 1,010,000 acres of Indian land as an addition to the Uintah Forest Reserve. Under said

Proclamation, the “United States…set apart” Reservation lands “at the head-waters of the

streams…as forest reserve lands” so that “the water supply [for the] Indians would be maintained”

upon unallotted lands being opened for entry by Non-Indians.

        63.     The federal district court adopted the United States’ position that storage was

essential to preserve and protect the water supply for the irrigation needs of the Indians, and

recognized that reservoirs would be required, and that the UIIP would construct storage to serve

the tribal lands. The court did so by providing for an eight-month period of use annually beginning

on March 1st and running through November 1st—a period of use that extends the Tribe’s ability

to divert and use the waters from the designated rivers almost two months longer than water

delivered by natural flow via the canals and ditches of the UIIP.

                                                 20
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 21 of 76



        64.     The United States knew at the time of the 1916-1923 water rights adjudication that

the water duty assigned by the federal court for purposes of irrigating the designated Indian trust

lands, that is, 3.0 acre-feet per acre per year, was insufficient to satisfy the agricultural water needs

of the Indian trust lands—resulting in either a failure to protect and preserve sufficient water supply

for the Ute Indian Tribe’s agricultural efforts to succeed, or the United States expected that storage

would be constructed to supplement the deficient direct natural flow water duty.

        65.     Numerous past and present studies have shown that a diversion duty of 4.0 acre-

feet per acre per year (33% more than that issued in the federal decrees) is the amount of water

actually needed to provide proper irrigation for economically beneficial agricultural pursuits.

Upon information and belief, the insufficiency of the 3.0 acre feet per acre per year water duty was

known by the United States at the time the 1923 decrees were issued.

        66.     Several quantifications of tribal water shortages have been computed over the past

century. Water shortages on these lands are frequent: on average, seven (7) to eight (8) years out

of ten (10) years, the Tribe and its members experience water shortages.

        67.     The Ute’s Tribe’s Reserved Water Rights that cannot be diverted to non-existent

storage before the irrigation season begins and after the season ends (that is, March 1 to November

1) are wasted, lost, and flow downstream to be used by non-tribal, state-based water users and/or

by non-Indian water users, including in the Lower Basin of the Colorado River, as surplus water,

without any economic benefits or compensation to the Tribe.

        68.     Well-documented water shortages support the conclusion that Federal Defendants’

trust responsibility to the Tribe includes the obligation to provide for tribal water storage in order

to both (1) preserve, protect, and develop the Reserved Water Rights awarded in the 1923 Decrees




                                                   21
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 22 of 76



and (2) supplement these decreed water rights, as needed, so that there is sufficient water available

for full-season irrigation of all lands served by the UIIP.

       69.     No tribal water storage for the lands under the Uintah Indian Irrigation Project

exists today. Defendant has failed to provide tribal storage for its 1923 federally-decreed Reserved

Water Rights, resulting in substantial economic losses to the Tribe and its members.

       70.     Storage, combined with natural flow, is the only way the Tribe can fully develop

its Reservation lands and put its Reserved Water Rights to use. Unfortunately, a review of federal

support for the development of storage on the Reservation leads to the clear conclusion that Federal

Defendants have engaged in a course of conduct that consistently places the non-Indian water user

needs ahead of the needs of the Ute Indian Tribe.

       71.     The need for tribal storage for the trust lands irrigated under the Uintah Indian

Irrigation Project has been clearly and repeatedly documented for over 100 years, since the early

20th Century. An extensive historical record supports the conclusion that the Federal Government,

through both the BIA and the BOR, has long known and recognized the fact that both storage and

natural flows are needed to fully develop and use the Tribe’s Reserved Water Rights, and, in fact,

that the Tribe’s Reserved Water Rights and the trust resources upon which these Reserved Water

Rights depend have suffered from poor Government management.

               c. Deferred Maintenance and Disrepair of the UIIP

       72.     From the construction of the Project to the present, the BIA has been the federal

agency responsible for the operation, maintenance, and rehabilitation of the UIIP.

       73.     Specific and comprehensive Federal regulations governing the BIA’s operation and

maintenance of the UIIP were promulgated prior to 1957 as Part 121, and subsequently

renumbered as Part 199 on December 24, 1957, 22 Fed. Reg. 10479, 10637-38 (Dec. 24, 1957)


                                                 22
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 23 of 76



(“1957 regulations”). These regulations applied specifically to the UIIP and provide the BIA with

pervasive and comprehensive control of the UIIP.

       74.     The 1957 regulations continued a system for the assessment of operation and

maintenance fees payable by landowners within the UIIP. The regulations provided that “Bills for

the yearly assessment of construction and operation and maintenance charges will be issued each

year for the record owner of land within the project,” with an “annual per-acre charge for operation

and maintenance…levied against the entire irrigable area of each farm unit or allotment to which

irrigation water can be delivered from present constructed works.”

       75.     In addition to establishing a system for assessing operation and maintenance fees,

the federal regulations reinforced Federal Defendants’ pervasive and comprehensive control over

the UIIP. Section 199.20 of the regulations stated that “[n]o persons other than those specifically

designated by the project engineer are authorized to regulate project structures or to interfere in

any way with project-operated canals or any works appurtenance thereto or to the water flowing

therein.” The term “project engineer” was in reference to the BIA engineer charged with

implementing the regulations.

       76.     The federal regulations also required the BIA to deliver water to “one point on the

upper boundary of each farm unit on the project,” and to “maintain the lateral system to said

delivery point.”      These requirements confirmed that Federal Defendants’ pervasive,

comprehensive, and exclusive control over UIIP operations extended up to the property boundaries

of individual irrigators

       77.     In 2008, the United States promulgated regulations governing the operation and

maintenance of all irrigation projects administered by the BIA, including the UIIP. The United




                                                23
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 24 of 76



States’ exclusive responsibilities relating to the operation of the UIIP, as reinforced by the prior

federal regulations, remain in full force and effect in the 2008 regulations.

       78.     On October 1, 2000, the United States and a private company known as the Uintah

Indian Irrigation Project Operation and Maintenance Company (“O&M Company”), entered into

a Cooperative Agreement, in which the O&M Company assumed responsibility over the day-to-

day operation and maintenance of the UIIP.

       79.     The O&M Company is not owned or in any way controlled by the Tribe. It is a

private company functioning as an agent of the Federal Government by assuming some of the

responsibilities normally delegated to the BIA.

       80.     The Cooperative Agreement expressly states that the BIA’s trust responsibility

toward the UIIP remains fully intact despite the O&M Company assuming day-to-day operation

and maintenance tasks, and that the United States retains its legal ownership of the UIIP.

       81.     Further, the Cooperative Agreement provides the BIA continued and substantial

oversight authority over the O&M Company’s activities. For instance, under the Cooperative

Agreement, the O&M Company is required to produce an Annual Operating Plan each year

containing a comprehensive work and budgeting plan for the year. This Annual Operating Plan

must be approved by the BIA.

       82.     The BIA also remains responsible for UIIP recordkeeping, billing, and collections

of the annual O&M fees from UIIP water users, and for negotiating and executing carriage

agreements with private irrigators using state-based water rights.

      83.      Over the past several decades, as a direct result of inadequate maintenance and

rehabilitation by the United States, the UIIP has fallen into a grave state of disrepair.




                                                  24
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 25 of 76



       84.     In 1982, HKM Associates prepared a Rehabilitation and Betterment Plan for the

UIIP that was submitted to the BIA. In its Rehabilitation and Betterment Plan, HKM Associates

concluded that 84% of UIIP structures were in need of rehabilitation. HKM ASSOCIATES, UINTAH

INDIAN IRRIGATION PROJECT REHABILITATION         AND   BETTERMENT PLAN at 12-13 (Sept. 1982).

HKM Associates further concluded that of the 651 miles of UIIP waterways, 387 miles required

reconstruction, 20 miles required concrete lining, and 11 miles required installation of pipelines.

Id. at 13. Brush removal was required on 260 miles of UIIP waterways. Id. HKM also found

rehabilitation needs in operation and maintenance roads running along approximately 132 miles

of UIIP canals, as well as the need to install approximately 288 lineal miles of fence along main

canals in order to “control access to UIIP waterways.” Id.

       85.     The HKM report noted substantial erosion on UIIP waterways, infestation of brush

and trees in the bank areas of UIIP waterways, sections of UIIP canals damaged by livestock, and

excessive water seepage. Id. at 11. These and other suboptimal conditions have diminished UIIP

efficiency and prevented the UIIP from delivering water to a portion of UIIP Lands.

       86.     Acting Deputy to the Assistant Secretary of Indian Affairs, Richard C. Whitesell,

testified at a 1988 Congressional hearing on H.R. 5307 that rehabilitation of the Uintah Indian

Irrigation Project was one of four “remaining issues” that needed to be resolved with regard to the

Tribe’s water rights and resource development issues.

       87.     A report issued by the BIA in 2008 asserted:

       The Uintah [Indian] Irrigation Project has deferred maintenance needs in excess of
       $86.1 million to bring the aging, deteriorated infrastructure up to current standards.
       The majority of our diversion structures lack any safety features to keep personnel
       safe while operating gates and cleaning debris for the upstream side of the
       structures. There is no fencing or gates to prevent the general public from getting
       on any of our structures of features.



                                                25
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 26 of 76



U.S. Dept. of Interior, BIA, Western Region, “Operation and Maintenance Guidelines: Uintah

Indian Irrigation Project, Uintah and Ouray Agency” (Dec. 23, 2008).

       88.     The Tribe has yet to see the comprehensive rehabilitation of the UIIP promised by

the Government. The poor condition of the UIIP has resulted in the inability of the UIIP to deliver

available water to irrigable lands within the Project. The UIIP’s disrepair has also been a

contributing factor in UIIP lands being rendered temporarily or permanently non-assessable.

       89.     One cause of wear and tear on the UIIP is the use of UIIP facilities to deliver a

significant amount of water for secondary water users outside the UIIP pursuant to carriage

agreements.

       90.     Current carriage agreements executed and provided to the Tribe by the BIA for the

use of UIIP facilities to deliver water outside of the UIIP show that the United States has neither

reviewed, nor renegotiated, the carriage agreements in decades. That is significant, in part, because

some of the carriage agreements set a fixed annual per-acre rate for the operation and maintenance

fees assessed to the recipient of the water.

       91.     In addition, the United States has made little to no effort to reduce the excessive

seepage in the UIIP canals that results in significant Indian Reserved Water Rights losses and

waste while sorely needed for the Indian trust lands under the UIIP.

       92.     Federal Defendants’ failure to complete construction of the UIIP has prevented the

Tribe from establishing a viable agricultural economy that can contribute to the purpose of the

Reservation as a permanent homeland for the Tribe and its members.




                                                 26
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 27 of 76



               d. Designation of UIIP Lands as Temporarily or Permanently Non-Assessable

       93.     Since the time the BIA began operating a system to irrigate 78,950 acres of land,

the BIA has designated a substantial portion of this designated acreages as either temporarily non-

assessable (“TNA”) or permanently non-assessable (“PNA”).

       94.      According to the BIA’s 2008 National Irrigation Handbook, the primary reasons

for designating lands as TNA or PNA are limiting factors such as topography, soil conditions, or

the inability of the UIIP to deliver water.

       95.     These TNA/PNA lands are lands that have been deemed by the BIA as either

temporarily or permanently incapable of being irrigated under the UIIP, despite being included

within the acreage that was initially designated by the BIA to be irrigated under the UIIP.

       96.     These TNA/PNA designations have resulted in a reduction in irrigated trust acreage

under the UIIP, which has an adverse economic impact on the Tribe and its members. Further, as

a result of these TNA/PNA designations, there is less funding available to maintain the UIIP, as

the operation and maintenance fees assessed to landowners within the UIIP is based on the amount

of presently assessable acreage within each landowner’s parcel. 25 C.F.R. § 505.75. Therefore,

when land within the UIIP is deemed non-assessable, there becomes less funding available to

operate and maintain the UIIP. This, too, has had an adverse economic impact on the Tribe and

its members.

       97.     On information and belief, a significant portion of UIIP acreage designated TNA

or PNA is directly attributable to the mismanagement of the UIIP by the United States, including,

the United States’ failure to sufficiently maintain and rehabilitate UIIP Lands and UIIP facilities.

       98.     A disproportionately high portion of the UIIP Lands designated as TNA or PNA

are Indian trust lands, owned either by the Tribe or tribal members. While tribal and allotted lands


                                                 27
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 28 of 76



comprise over half of the UIIP Lands, on information and belief, the tribal and allotted lands

comprise over 98% of the UIIP Lands that are currently in TNA status. Similarly, on information

and belief, tribal and allotted trust lands comprise over 93% of the UIIP lands that are currently in

PNA status.

       99.     Because poor UIIP maintenance and rehabilitation causes lands to become non-

assessable, the disproportionately high representation of tribal and allotted trust lands within the

UIIP designated as TNA or PNA supports the conclusion that the UIIP operation and maintenance

fees have been used over the life of the UIIP to the disproportionate benefit of non-Indian fee

landowners receiving Reserved Water Rights under the UIIP, as well as the delivery of water for

non-Indian, secondary water rights holders through formal and informal carriage agreements with

the BIA.

               e.   Unlawful Secretarial Transfers of Water Rights

       100.    In the Act of May 28, 1941, 55 Stat. 209, Congress authorized the Secretary to

“transfer water rights, with the consent of the interested parties, to other lands under [the UIIP]

and to make necessary contracts to effectuate such transfers.”

       101.    The intent of the Act was to preserve the water rights serving the UIIP “by

transferring those rights to more desirable lands. Water rights from Indian-owned poor lands

would be transferred to better lands in Indian ownership, and similar rights as to non-Indian lands

would be transferred to more desirable non-Indian lands.”

       102.    A Congressional House Report justified the need to transfer water rights within the

UIIP, stating that Indian farmers within the UIIP were suffering from economic underdevelopment

because certain lands within the UIIP were less suitable for farming, and the UIIP was in a

“desperate economic situation.”



                                                 28
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 29 of 76



        103.    The 1941 Act contributes to Federal Defendants’ comprehensive and pervasive

control over the transfer of Tribal Reserved Water Rights under the UIIP, confirming the

Secretary’s exclusive control over not just the administration of the UIIP.

        104.    The Ute Tribal Business Committee opposed the 1941 Act because they believed

would be the confiscation of the Tribe’s water rights for their Indian lands and its use for the

Central Utah Project, creating a threat to the Tribe’s economic well-being unless sufficient water

rights to adequately cover all irrigable trust lands were retained. The Tribal Business Committee

therefore passed a resolution objecting to the water transfers, and asked the Secretary to take steps

to protect Indian Reserved Water Rights. The Business Committee’s fear that the United States

would not protect Tribe’s water rights has been borne out over time through the present.

        105.    On information and belief, the United States violated its trust obligations to the

Indians and perverted the Congressional intent and authority under the 1941 Act by making false

promises to Indian landowners and adversely influencing and pressuring Indian landowners to

place tribal lands into a permanently non-assessable (“PNA”) status, Class III, under the UIIP.

The Government then transferred the Indian landowners’ rights—i.e., the right to use Tribe’s

Reserved Water Rights assigned to their lands for irrigation purposes and other purposes—to other

lands. On information and belief, the United States told the Tribe and its members that if the Tribe

and its members acquiesced in placing tribal lands into the PNA Class III land status, the Tribe

and its members would be able to sell their water right or transfer it to other tribal lands. Based

on the United States’ lack of full disclosure, the Tribe and its members understood that they could

keep their tribal water rights indefinitely.

        106.    On information and belief, the Government even leveraged its authority under the

law to suspend or defer irrigation charges assessed against the Indian property under the UIIP to



                                                 29
          Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 30 of 76



threaten and compel the Indians to consent to the extinguishment and loss of their tribal water

rights.

          107.   However, on information and belief, once placed in PNA status, the United States

transferred the use of some of the Tribe’s Reserved Water Rights to lands not owned by the Tribe

or its members. On information and belief, neither the Tribe nor its members knowingly consented

or entered into agreements for the transfer of tribal water off of Indian allotments and Indian trust

lands (including the federally-decreed water rights designated for their lands), and such transfers

eliminated the ability of the Tribe and its members to irrigate allotted and tribal trust lands.

Further, the United States failed to fully disclose that, without appurtenant tribal water, the value

of the Indian allotments and tribal lands without the Tribe’s water rights would be significantly

decreased after the Secretary’s water rights’ transfers, and, in fact, would be worthless. The

Government, however, knew and admitted at the time that the Tribe and its members lacked full

knowledge and understanding of their rights. The Indians who lost their right to use the Tribe’s

water to irrigate their lands under the UIIP were not only deceived by the Government, but were

not justly compensated for their loss. Many of the Indian lands placed into PNA Class III status,

or into TNA status, were deemed incapable of supporting irrigation, either because the United

States failed to complete construction of UIIP canals, ditches, and other water works to these

Indian trust lands, or because the United States failed to make timely repairs and to rehabilitate

UIIP water works so as to facilitate the delivery of water to these farm headgates.

          108.   The Secretary transferred the Tribe’s water rights from about 10,000 acres of trust

lands placed into PNA Class III, non-irrigable lands under the UIIP, to other lands, some of which

were non-Indian lands both on and off the Reservation, resulting in the loss of a significant amount

of Tribe’s Reserved Water Rights for the use of the Tribe and it members annually. On information



                                                 30
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 31 of 76



and belief, this included water rights for some of the Tribe’s aboriginal lands. At all times, the

United States was acting as the trustee of the Reserved Water Rights for the Tribe.

        109.   The Secretarial transfers of the Tribe’s water rights under the UIIP pursuant to the

1941 Act resulted in the Tribe’s water rights being transferred from Indian lands to non-Indian

lands under the UIIP and from Indian lands on the Reservation to non-Indian lands outside of the

UIIP.

        110.   On information and belief, the Indians were not compensated for the loss in the

value of their lands due to the Secretary’s water rights’ transfers from their lands, and the unlawful

water rights’ transfers have resulted in the significant loss in irrigated lands under the UIIP, as well

as the ability to use the Reserved Water Rights for other purposes.

        111.   The Secretary of the Interior failed to keep the paramount rights of the Tribe to the

waters of the streams on the Reservation in mind, as he was required to do, when transferring the

Tribe’s water rights for irrigation and other purposes to non-Indian lands on and off the

Reservation. In short, the United States failed to protect the rights and interests of the Indians to

their current and future water needs.

               f. Inadequate Water Quality for Agricultural Production

        112.   The egregious inadequacies in the Federal Defendants’ management of the UIIP

arise not only from a lack of properly maintained land and infrastructure, but also from the

inadequate quality of the water being delivered through the infrastructure.

        113. Since the conception of the UIIP, the Tribe has relied upon Federal Defendants

to administer the UIIP in a manner that yields economic benefits commensurate with the Tribal

water rights being delivered and consumed through the Project. By managing the Tribe’s Group




                                                  31
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 32 of 76



1 Winters Reserved Water Rights for irrigation purposes, the United States has knowingly placed

the Tribe, its beneficiary, in this position of reliance.

        114. On information and belief, the water supplied by Federal Defendants for the UIIP is

both polluted and high in salinity, making such water unsuitable for efficient agricultural

cultivation.       The     2016     Utah     State        Water   Plan   for   the   Uintah   Basin,

(https://water.utah.gov/Planning/SWP/Unitah/UintahBasin2016.pdf), lists the Lake Fork River,

the Uinta River/Deep Creek, and the Duchesne River from Myton to the Green River as water

bodies impaired by high concentrations of total dissolved solids (TDS).

        115.    On information and belief, Federal Defendants have not taken measures to ensure

 that the Tribal water delivered to trust lands through the UIIP is suitable for irrigation, despite

 ample knowledge and data at its disposal on the water quality requirements for satisfactory crop

 cultivation.

        116.    The poor water quality of the waters delivered and utilized under the UIIP has

 reduced the irrigability of the UIIP lands, reduced crop yields, and limited the Tribe in the types

 of crops it can grow, all resulting in economic losses to the Tribe and its members.

                g. Midview Exchange Agreement

        117.    In 1967, Federal Defendants entered into an agreement with the Tribe and an

organization of non-Indian, secondary water rights irrigators, known as the Moon Lake Water

Users Association (“Association”), providing for water right exchanges and transfer of irrigation

facilities (n/k/a the Midview Exchange Agreement or “Midview Exchange”). Under the Midview

Exchange, the BIA transferred a portion of the Tribe’s 1923 federally-decreed Reserved Water

Rights in the Lake Fork River to the BOR “for the use and benefit of the Moon Lake Project.” As

set forth in the 1923 Decrees, these Winters Reserved Water Rights have a priority date of October


                                                     32
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 33 of 76



3, 1861. The Midview Exchange guaranteed that the minimum Association acreage to be served

by the Tribe’s Lake Fork River rights “shall not be less than” the total acreage serving the UIIP

from the Duchesne River, but “in no event less than 7,500 acres”—providing the Association with

a minimum acreage of 1861 Reserved Water Rights regardless of whether the UIIP was irrigating

fewer than 7,500 acres under the agreement.

       118.       In exchange for the right to use a portion the Tribe’s Winters Reserved Water Rights

in the Lake Fork River, BOR agreed to transfer to the BIA, for the use and benefit of the UIIP, two

state-based water rights in the Duchesne River, with inferior priority dates of June 22, 1918, and

August 3, 1922.

       119.       The Tribe’s receipt of state-based water rights under the exchange is significant

because, in contrast to Winters Reserved Water Rights, the state-based water rights that the Tribe

was to receive under the Midview Exchange could be lost and forfeited through non-use under

Utah state law.

       120.       As part of the agreement to transfer the Tribe’s senior-priority, Reserved Water

Rights for the use and benefit of the Association, BOR and the Association agreed to transfer the

right, title, and interest in the Midview Dam and Reservoir, Duchesne Diversion Dam, Duchesne

Feeder Canal, and Midview Lateral together with all facilities and property appurtenant thereto

(collectively, the “Midview Property”) to the BIA to operate and maintain “as part of the [UIIP],”

including the making of necessary replacements. The Midview Exchange provided that “[s]uch

transferred works shall become part of the project works of the Uintah [Indian Irrigation] Project.”

The Midview Property includes 655.50 acres underlying the Dam and Reservoir.

       121.       Because the Midview Property was to be transferred to the BIA as part of the

UIIP—a tribal trust asset held by the United States in trust for the Tribe’s benefit—the Tribe was



                                                   33
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 34 of 76



promised and understood that the Tribe would hold equitable title to the Midview Property. The

United States, however, has never transferred the Midview Property to the UIIP as a tribal trust

asset. The United States, therefore, has breached its contractual obligation under the Midview

Exchange, violated its fiduciary duties to the Tribe, and violated federal law.

        122.    Additionally, on information and belief, as a result of the BIA’s decisions to

designate Indian trust lands served under the Midview Exchange as temporarily or permanently

non-assessable and, therefore, ineligible to receive water for some of their irrigated lands, about

1,500 acres of trust lands are no longer irrigated under the Midview Exchange. Meanwhile, the

Moon Lake Water Users Association continues to use the Tribe’s Reserved Water Rights in the

Lake Fork River to serve the 7,500-acre minimum set forth in the Midview Exchange.

        123.    The Midview Exchange has been and continues to be an inequitable exchange for

the Tribe and other trust land irrigators. Federal Defendants have failed to address this inequity,

which has resulted in, and continues to result in, substantial economic losses to the Tribe and other

trust land irrigators.

        124.    In 1968, the parties to the Midview Exchange signed a Transfer Agreement

providing for the internal transfer of the Midview Property from the BOR to the BIA to become

part of the UIIP, stating:

        Pursuant to Article 8 of the [Midview Exchange], the Bureau of Reclamation and
        the Moon Lake Water Users Association hereby transferꞏ to the Bureau of Indian
        Affairs the jurisdiction of the right, title, and interest in and to the Midview Dam
        and Reservoir, Duchesne Diversion Dam, Duchesne Feeder Canal, and Midview
        Lateral together with the facilities and property appurtenant thereto.
        125.    Through the 1968 Transfer Agreement, the BIA expressly accepted jurisdiction

over the Midview Property and agreed to “operate and maintain said facilities including necessary

replacements as a part of the Uintah Indian Irrigation Project.”



                                                 34
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 35 of 76



       126.    Unbeknownst to the Tribe, the United States never completed the underlying

paperwork to formally transfer the Midview Property from BOR to the BIA. The Tribe did not

learn of this omission until the BIA was asked to approve an easement for rights-of-way (“rights-

of-way”) to Duchesne County in 2014.

       127.    The purpose of the rights-of-way to Duchesne County was for the “construction,

maintenance, repair, inspection, protection, operation and removal” of a new culinary water

pipeline known as the Victory Pipeline. In 2014, the United States issued rights-of-way to

Duchesne County to access lands within the Midview Property, notwithstanding the Tribe’s

objection to the rights-of-way which the Tribe had made known to the BIA. The BIA neither

obtained the Tribe’s consent to the rights-of-way, nor ensured that the Tribe received just

compensation for the rights-of-way. The United States has refused to recognize, and in fact, has

denied the trust status and the Tribe’s beneficial ownership of the Midview Property.

       128.    Because the Midview Exchange provided for the conveyance of title to federally

decreed Tribal Reserved Water Rights in the Lake Fork River, the Midview Exchange is an illegal

conveyance of tribal trust property under 25 U.S.C. § 177. Yet, the parties to the Midview

Exchange, including the BIA, continue to satisfy the terms of the Midview Exchange as if the

Exchange created a legally valid agreement.

       129.    In 2016, the Bureau of Indian Affairs, in response to a formal request by the tribal

leadership, the Ute Tribal Business Committee, informed the tribal leadership that it would not

hold the Midview Property as a tribal trust asset under the UIIP, as promised to the Tribe in the

Midview Exchange, but instead, would continue to hold the property as government fee property.

Efforts by the tribal leadership to convince the BIA otherwise have been unsuccessful.




                                                35
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 36 of 76



         130.   On information and belief, the UIIP remains burdened by its obligation to deliver

water for irrigators in the Association through UIIP facilities at only the cost of operation and

maintenance fees charged to the Indian users of the UIIP; on information and belief no additional

costs for the carriage of water to non-Indian Association water users are charged to support the

rehabilitation and betterment of the UIIP, which has documented significant deferred maintenance

needs.

         131.   In violation of the Midview Exchange, the BIA is now using water from the

Midview Reservoir to irrigate lands other than those designated for irrigation under the Midview

Exchange, in particular, lands under the Pahcease canal, part of the UIIP, which only have a direct

flow right from the Duchesne River. The BIA’s diversion of water to other lands reduces the

amount of stored Duchesne River water that the Tribe is entitled, under the Agreement, to use for

purposes other than irrigation, resulting in economic loss to the Tribe.

                h. Failure to Recognize the Tribe’s Winters Reserved Water Rights Following
                   Transfer of the Duchesne City Water Right

         132.   The Tribe’s Group 2 Winters Reserved Water Rights include the water rights that

were initially certified through the State of Utah as Water Right Nos. 43-180 and 43-203

(“Duchesne Townsite Water Rights”).

         133.   The United States applied for the Duchesne Townsite Water Rights for the duel

purposes of irrigating allotted lands on the Tribe’s Reservation and providing domestic water

supply for the Duchesne Townsite, one of three town sites that were established on the Reservation

to facilitate tribal economic sustainability. The intent of the United States in procuring these water

rights was to hold these water rights in trust for the Ute Indian Tribe.




                                                 36
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 37 of 76



        134.     The Duchesne Townsite Water Rights were cited by Decker as comprising a portion

of the Tribe’s Group 2 acreage with an 1861 Winters Reserved Water Rights, stating: “Although

certified by the State, a water right for (Group 2) land is claimed under the ‘Winter’s Doctrine.’”

        135.     In 2000, Congress enacted Public Law 106-370, which authorized and directed the

Secretary of the Interior to “convey to Duchesne City, Utah, or a water district created by Duchesne

City, all right, title, and interest of the United States in and to those water rights appropriated under

the laws of the State of Utah by the Interior’s United States Indian Service and identified as Water

Rights Nos. 43-180 [] and 43-203…”

        136.     In December 2001, the Bureau of Indian Affairs carried out that directive,

transferring to Duchesne City by quitclaim deed the Tribal Reserved Water Rights.

        137.     The water rights transferred to Duchesne City were included in Group 2 of the

Decker Report and, as such, were quantified as Tribal Winters Reserved Water Rights under the

1965 Deferral Agreement. Yet, the Secretary did not, nor made effort to, secure just compensation

for the Tribe upon transferring this water right. The only interest the Tribe received from this

transfer that could even feasibly be construed as “compensation” came from the 2000 Act itself,

which provided that the Secretary must require Duchesne City to allow the Tribe and its members

to connect to the Duchesne City municipal water system without paying a connection or service

fee. However, simply providing for the Tribe’s limited use of property that once belonged to the

Tribe does not constitute just compensation for being divested of the property right in question.

                 i. Other Administrative Practices Inconsistent with the Trust Status of the UIIP

        138.     Rather than work to rectify its shortcomings as a trustee, the United States has

adopted a patterned course of conduct reflecting its failure and/or refusal to recognize the UIIP as

a trust asset at all.



                                                   37
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 38 of 76



       139.       In addition to conduct of the United States already raised in this Complaint

demonstrating the United States’ failure and/or refusal to recognize the UIIP as a trust asset,

including transferring UIIP water rights to non-Reservation lands under the color of the 1941 Act

and executing carriage agreements with non-Indian water users, the BIA regularly engages in what

the BIA refers to as “informal operating practices,” in which the BIA enters into informal

agreements allowing non-Indian irrigation companies and other non-Indian irrigators to utilize

UIIP water and infrastructure for their own benefit.

       140.       On information and belief, the BIA has never consulted with the Tribe when

conducting its “informal operating practices” affecting the UIIP. Failing to involve its Tribal

beneficiary in administering the UIIP for the benefit of non-Indians is inconsistent with the BIA’s

role as trustee with an unconditional duty of loyalty to the Ute Indian Tribe.

       141.       The informality of these practices is, in itself, reflective of the United States’ failure

to recognize and appreciate the trustee-beneficiary relationship upon which the Tribe has been

forced to rely.

       142.       In addition, despite knowing that the 1923 federal water rights decrees provide an

enforceable protection for the Tribe’s Reserved Water Rights under the UIIP against secondary

priority, state-based water users in the basin, the Secretary of the Interior has shirked its duty to

protect and preserve the Tribal water in its operation the UIIP by annually providing the River

River Commissioners with only the acres that are currently being cropped to determine the amount

of water that will be delivered during each irrigation season. The Secretary has done so with full

knowledge that the state-based water users, in contrast, provides the River Commissioners with a

list of all the certified acreages for which water rights are to be delivered to non-Indian lands with

secondary priority water rights, without properly accounting for whether all the certified acreages



                                                     38
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 39 of 76



of the non-Indian lands remained under production. This management strategy has significantly

benefitted the non-Indian, secondary water rights holders under the UIIP (by ensuring that more

water was available in the natural flow for the secondary water users), but it has significantly failed

to benefit and protect the Tribe and its members under the UIIP.

              j. Injuries Suffered by the Tribe as a result of the United States’ Mismanagement of
              the UIIP and its Associated Tribal Water Rights

       143.    As a result of the United States’ historical and continuous mismanagement of the

UIIP and its associated Tribal water rights, as exemplified through the foregoing subsections a-g,

the Tribe has incurred substantial economic harms, including lost crop yields resulting from

insufficient water delivery for the irrigation of trust lands, as well as other lost economic

opportunities resulting from the United States’ misuse and diminishment of the Tribe’s water

resources.

        ii.    Unfulfilled Federal Obligations Relating to the 1965 Deferral Agreement

        144. The purpose of the land classifications set forth in the 1960 Decker Report was to

determine the full quantification of the Tribe’s Reserved Water Rights from the Colorado River

system and the effect on the development of the Central Utah Project (“CUP”), a major project to

develop Utah’s apportionment of water from the Colorado River system. Construction of the CUP

was authorized by Congress in the Colorado River Storage Project Act of 1956, with construction

to be the responsibility of the BOR.

        145. The CUP was sponsored by the Central Utah Water Conservancy District

(“CUWCD”), a political subdivision of the state of Utah.

       146.    The central component of the CUP is the Bonneville Unit, a substantial trans-basin

water delivery project designed to move water from various Reservation streams in the Uinta Basin



                                                  39
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 40 of 76



across the Wasatch Mountains to the Wasatch Front (a metropolitan region in Utah containing

several contiguous cities, including Salt Lake City, Provo, Ogden, and others).

       147.    The feasibility of the Bonneville Unit depended upon the diversion and transfer of

water from the Uinta Basin, in particular, the Duchesne River, to the Bonneville Basin. However,

the State water targeted for transfer out of the Uinta Basin via the Bonneville Unit has a later

priority date for its use than the Tribe’s Winters Reserved Water Rights, including waters

designated to serve the Group 5 lands in the Decker Report.

       148.    The Federal Defendants and the CUWCD knew that the United States Congress

would not fund the Bonneville Unit without the Ute Indian Tribe’s agreement to defer the

development of a portion of the Tribe’s Group 5 lands. Therefore, on September 20, 1965, the

BIA, BOR, CUWCD, and Ute Indian Tribe entered into an agreement (“1965 Deferral

Agreement”) whereby the Tribe agreed to defer the use of a portion of its Winters Reserved Water

Rights for the development of 15,542 acres of the 29,118 acres of Group 5 lands, as quantified in

the Decker Report; this in turn allowed the State of Utah and the Department of Interior to secure

funding for the Bonneville Unit of the CUP by certifying to Congress that there were uncontested

water rights for the Bonneville Unit and it could proceed with construction without the Tribe’s

interference or adverse claims against the State and CUP.

       149.    The parties to the 1965 Deferral Agreement understood and agreed that a

substantial part of the quid pro quo for the Tribe’s agreement to defer development of 15,542 acres

of its Group 5 lands was the other parties’ “full and complete recognition of the Tribe’s Reserved

Water Rights as quantified in the Decker report and described in the Book of Claims filed with the

State Engineer, State of Utah, by [E.L. Decker on behalf of] the Ute Indian Tribe, without resort

to litigation.” (emphasis added). Construction of the Bonneville Unit, the largest unit of the CUP,



                                                40
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 41 of 76



could only proceed because the Tribe had received promises under the 1965 Deferral Agreement

from the United States and the State of Utah, through, the CUWCD, that the Tribe’s Winters

Reserved Water Rights from the Colorado River system would be those quantified for Groups 1-

7 in the Decker Report, and that the Tribe’s Winters Reserved Water Rights have priority dates

consistent with the Winters Doctrine, and would not be adjudicated in any contested court

proceeding in order to be recognized as binding, legally enforceable water rights.

       150.    The binding quantification of the Tribe’s Reserved Water Rights was essential to

satisfy the United States’ purpose for entering into the 1965 Deferral Agreement. In order to create

an enforceable agreement for the deferral of the development of a portion of the Tribe’s Group 5

Reserved Water Rights, there first needed to be a legally enforceable Tribal property right, the use

of which could be deferred. Therefore, the quantification of the Tribe’s Reserved Water Rights

was a prerequisite to the 1965 Deferral Agreement.           This quantification was not merely

consideration granted to the Tribe in exchange for the Tribe’s deferral of its Group 5 Reserved

Water Rights; it was necessary to ensure that the Tribe’s had a legally recognizable and binding

property right in the water.

       151.    The Tribe’s bargained-for consideration in the 1965 Deferral Agreement included

the Defendants’ promise to provide supplemental water and to address the water storage needs of

the Tribe. The Defendants agreed that the planned Upalco and Uintah Units of the CUP would

provide the stored water and related infrastructure desperately needed by the Tribe for the delivery

of its Reserved Water Rights under the UIIP. In Section 10 of the 1965 Deferral Agreement, the

Tribe was promised storage as part of the development of the Uintah Unit to provide supplemental

water to the 34,152 acres of Uintah Indian Irrigation Project lands from the runoff waters of the




                                                41
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 42 of 76



Uinta and Whiterocks rivers in Group 1. The development of storage under the Uintah Unit was

to be “programmed for early authorization and construction.”

       152.    The Tribe’s participation in the 1965 Deferral Agreement was also dependent upon

the Defendants’ promise that the Ultimate Phase of the CUP would provide supplemental and full

service water to the Tribe’s lands comprising Groups 1-5 of the Decker Report. In a 1988

Memorandum from Regional Solicitor William Robert McConkie to the Superintendent of the

Uintah and Ouray Agency of the BIA, Solicitor McConkie stated that it was “the intent that the

ultimate phase of the Central Utah Project would supply supplemental water and full service water,

as applicable, to all Indian water right lands in Groups 1 through 5” (emphasis in original). The

parties understood that one indispensable component of the Ultimate Phase of the CUP was the

construction of the Ute Indian Unit, which was to divert water from the Green River and transport

it to supplement the water in the Upalco, Uintah, and Bonneville Units. Construction of the Ute

Indian Unit was the only way the Tribe’s storage needs could be fully satisfied through the Uintah

and Upalco Units.

       153.    Paragraph 5 of the 1965 Deferral Agreement established a forty-year timeframe for

the completion of the ultimate phase of the CUP, stating:

       If the ultimate phase of the Central Utah project is not completed sufficiently to
       supply said Indian water rights by the 1st day of January, 2005, equitable
       adjustment will be made in accordance with said reserved and perfected water
       rights or the tribe to permit the immediate Indian use of the water so reserved. It is
       agreed that the first day of January, 2005, shall be mutually considered as the
       maximum date of deferment and that all phases of the Central Utah project will in
       good faith be diligently pursued to satisfy all Indian water rights at the earliest
       possible date.
The terms “said Indian water rights” and “all Indian water rights” as used in Paragraph 5 of the

1965 Deferral Agreement refer to the full quantity of the Tribe’s Winters Reserved Water Rights

recognized by the Federal Defendants as a result of execution of the 1965 Deferral Agreement.

                                                42
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 43 of 76



Thus, the 1965 Deferral Agreement contained a promise that the Central Utah Project would

supply the full quantity of the Tribe’s Groups 1-7 Winters Reserved Water Rights.

       154.    The Tribe entered into the 1965 Deferral Agreement upon its good faith

understanding that the Central Utah Project would result in the supply of the full quantity of the

Tribe’s Group 1-7 Winters Reserved Water Rights or, at the very least, the Tribe would have a

right to an “equitable adjustment” providing an alternative means through which the United States

would supply the full quantity of the Tribe’s Winters Reserved Water Rights in the event the

Central Utah Project did not supply such waters by January 1, 2005.

       155.    The 1965 Deferral Agreement also contained specific promises relating to the

BIA’s management of the Tribe’s Reserved Water Rights. For example, in Paragraph 8 of the

1965 Deferral Agreement, the BIA promised to move the diversion points for the Wissiup, Leland,

and Ouray School Canals upstream to the Duchesne Feeder Canal. On information and belief, this

promise was grounded the BIA’s acknowledgement that these canals were supplying poor-quality

and polluted water to irrigators under the UIIP.

       156.    Upon execution of the 1965 Deferral Agreement, the United States and the State of

Utah were in a position to seek Congressional funding for the Bonneville Unit by certifying to

Congress that the State of Utah had an uncontested right to water in the Uinta Basin.

       157.    With passage of the Colorado River Basin Project Act of 1968, Congress

recognized the 1965 Deferral Agreement as a binding agreement. The Act amended the Colorado

River Storage Project Act of 1956 (i.e., the Act which authorized the construction of the CUP) to

account for the obligations under the 1965 Deferral Agreement, stating, in relevant part:

       That the planning report for the Ute Indian unit of the Central Utah Participating
       Project shall be completed on or before December 31, 1974, to enable the United
       States of America to meet the commitments heretofore made to the Ute Indian Tribe


                                                   43
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 44 of 76



        of the Uintah and Ouray Indian Reservation under the Agreement dated September
        20, 1965 (Contract No. 14-06-W-194).

        158.   Further, in 1973, the Utah State Legislature passed a Concurrent Resolution in the

40th Legislature, signed by the Utah Governor, recognizing that the Central Utah Water

Conservancy District had bound the State of Utah to the conditions and promises made to the Tribe

under the 1965 Deferral Agreement, and sought Congressional funding for the Central Utah

Project based on the Tribe’s agreement to defer development of a portion of its water rights,

thereby eliminating any water rights challenges that could be raised by the Tribe as the Bonneville

Unit proceeded with construction.

        159.   Had the Tribe’s trustee carried out its end of the bargain in the 1965 Deferral

Agreement, the Agreement would have yielded significant annual economic returns for the Tribe.

Unfortunately, the Federal Defendants failed to follow through on the promises to supply water

and storage to the Tribe through the systems and facilities of the CUP.

        160.   The Upalco Unit, as planned, was to provide storage and related infrastructure for

supplemental irrigation water on the Lake Fork River Basin to 25,070 acres of land under the

Tribe’s 1923 decreed Group 1 Reserved Water Rights, and full service irrigation water to 8,380

acres of Group 5 land, for a total of 33,450 acres.

        161.   The Upalco Unit was never built. Although Congress appropriated construction

funds for the Upalco Unit in 1981, by 1986, the BOR had indefinitely postponed construction of

the Upalco Unit citing increased costs and lack of demand for municipal and industrial water. The

United States never provided a more specific economic justification for abandoning the Upalco

Unit.

        162.   The Uintah Unit was to provide the greatest of the Central Utah Project benefits for

the Tribe. Original plans called for 64% of the nearly 50,000 AFY of annual storage supply

                                                 44
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 45 of 76



developed by the unit to be provided to the Tribe. As envisioned early in the planning stages, the

unit would feature two reservoirs: the 47,000 AF Uintah Reservoir and the 32,000 AF Whiterocks

Reservoir. These reservoirs and related infrastructure would provide full service irrigation water

to 5,496 acres of Group 1 lands and supplemental irrigation water to 34,152 acres of federally

decreed Group 1 lands, for a total of 39,648 acres.

       163.      Similar to the Upalco Unit, a long period of time elapsed between the Uintah

Project’s initial authorization and its pre-construction activities. In the late 1970s, BOR finally

undertook geophysical examinations of the proposed Uintah and Whiterocks dam sites, ultimately

concluding that the proposed dam sites were unfeasible.

       164.      Following the geophysical tests, BOR began to formulate the Uintah Unit as an

“all-Indian” project and investigate alternative dam sites. The revised plan called for elimination

of the Uintah Reservoir and an expansion of the Whiterocks Reservoir to 76,000 AF. The

reformulated project would only supply full and supplemental irrigation to Tribal Reserved Water

Righted lands.

       165.      BOR adjusted costs and benefits of the Uintah Unit to reflect the changes in the

plans for the development of the Uintah Unit. Costs were drastically increased while benefits were

dramatically reduced. In fact, the benefit-cost ratio dropped from over 1.2:1 to approximately

0.4:1. It is unclear why costs and benefits varied so significantly. However, it is clear that as an

exclusively tribal project – that is, as a project for the delivery of the Tribe’s Reserved Water

Rights – BOR found poor economics, but when non-Indians were included as part of the project,

the economics drastically improved.




                                                45
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 46 of 76



       166.    BOR nonetheless continued to plan for the Uintah Unit, acknowledging its

commitment to fulfill the Tribe’s irrigation water rights. As explained in the 1980 Status Report

on the Unit:

       [T]he 1978 plan and the three alternatives are all economically infeasible. However,
       the plan to provide strictly Indian development merits further consideration because
       of special circumstances involving the Ute Indians…Among the major
       considerations supporting the development of an Indian project are (1) a critical
       need for economic development to help alleviate serious socioeconomic problems
       on the Uintah and Ouray Indian Reservation and to help preserve traditional values,
       (2) the Ute Indian Tribe's claim of an inherent water right prior to non-Indian rights
       under…the Winters Doctrine, (3) a 1965 agreement between the United States
       Government and the Ute Indian Tribe which deferred tribal development of Indian
       water rights and thus allowed the construction of the Central Utah Project to
       proceed in return for development of Indian water by no later than the year 2005,
       and (4) a water compact between the State of Utah and the Ute Indian Tribe…

       167.    Planning for the Uintah Unit continued into the 1980s. However, eventually BOR

decided to postpone the Uintah Unit indefinitely.

       168.    The Federal Defendants also abandoned the Ute Indian Unit, which was to provide

supplemental waters to the Bonneville, Upalco, and Uintah units in order to provide full service

and irrigation water to fulfill the Tribe’s Reserved Water Rights under the CUP. In 1980, BOR

issued a Concluding Report that effectively abandoned study of the Ute Indian Unit without

providing any economic justification for the abandonment.

       169.    The United States’ “full and complete recognition” the Tribe’s Groups 1-7 water

rights under the 1965 Deferral Agreement, “without resort to litigation,” is a recognition that the

United States’ trust duty to manage, protect, preserve, and develop the Tribe’s water rights extends

to the full scope of the Tribe’s Groups 1-7 water rights. Since execution of the 1965 Deferral

Agreement, if not before, the United States has had a fiduciary obligation to develop the Tribe’s

Reserved Water Rights and to facilitate the Tribe’s and tribal members’ access to water and to



                                                46
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 47 of 76



derive economic benefit from the Tribe’s Reserved Water Rights. The United States has taken no

steps toward fulfilling these trust obligations.

       170.    The Federal Defendants’ failure to satisfy the terms and conditions of the 1965

Deferral Agreement is not limited to its failure to meet its quid pro quo obligations to supply water

to the lands identified in the Decker Report. Strikingly, Federal Defendants have failed to

recognize the binding quantification of the Tribe’s Winters Reserved Water Rights that was

necessary for the Defendants to receive their intended benefits under the 1965 Deferral Agreement.

For example, in August of 2018, the Tribe attempted to enter into an agreement allowing an oil

and gas company on the Reservation to lease Tribal water for a period of less than seven years

pursuant to 25 U.S.C. § 81(b). Agents within the Department of Interior and the BIA thwarted this

economic opportunity by refusing to perform the ministerial task of instructing ditch riders to make

water available to effectuate the transaction.          To justify its interference with the Tribe’s

economically productive use of its Reserved Water Rights, the Department of Interior took the

position that its recognition of a binding quantification of the Tribe’s water rights is reliant upon

an approved compact or adjudication, in spite of the 1965 Deferral Agreement.

       171.    The DOI’s position is consistent with Federal Defendants’ conduct from the

execution of the 1965 Deferral Agreement to the present. Federal Defendants continuously fail to

take any measures to protect the Tribe’s vested property right in Reserved Water Rights

appurtenant to 129,331 acres of Reservation land from being used by downstream water users at

no compensation to the Tribe. In fact, Federal Defendants have sat idly by while the State of Utah

has issued temporary water use permits for the use of conserved Tribal water, encroaching upon

the Tribe’s quantified water rights and the Tribe’s administrative authority over its water rights.




                                                   47
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 48 of 76



       172.    As a result of the United States’ failure to satisfy its quid pro quo obligations under

the 1965 Deferral Agreement and to otherwise acknowledge and comply with legally binding

provisions of the 1965 Deferral Agreement, the Tribe has incurred substantial economic harm,

including lost crop yields resulting from insufficient irrigation, as well as other lost economic

opportunities resulting from the United States’ misuse and diminishment of the Tribe’s water

resources.

       iii.    The Central Utah Project Completion Act of 1992 and the Promise of Uintah
               Basin Replacement Facilities

               a. Background

       173.    In order to establish a more comprehensive legal foundation covering the use and

development of the Tribe’s now-quantified Winters Reserved Water Rights, the Tribe engaged in

good faith water settlement negotiations following the execution of the 1965 Deferral Agreement.

       174.    In the 1980s, both the Tribe and the State of Utah agreed upon a Ute Indian Water

Compact (“proposed 1980 compact”). Among other provisions to facilitate development of the

Tribe’s Winters Reserved Water Rights, Article III of the proposed compact stated that the parties

to the compact would put forth their “best efforts in the expeditious planning and development of

water projects for all group 5 lands, or substitute lands, including the Uintah and Upalco Units, the

Leland Bench Project, or other similar projects of the Central Utah Project” without relieving the

United States of its responsibilities under the 1965 Deferral Agreement.

       175.    Utah approved the proposed 1980 compact in 1980. Utah Code Ann., § 73-21-102.

The Tribe approved the Compact in 1988 by Ordinance No. 88-03, Ratifying, Confirming and

Approving Water Compact with the State of Utah and the United States.

       176.    Knowing that it would fall short on its contractual promises to construct the Uintah,

Upalco, and Ute Indian Units (i.e., the three units that were planned to benefit the Tribe), the

                                                 48
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 49 of 76



United States Congress declined ratifying the 1980 compact. Instead, Congress developed its own

version of a Ute water compact that would relieve the United States of its unmet obligations under

the 1965 Deferral Agreement to construct the Uintah, Upalco, and Ute Indian Units.

       177.    In 1992, Congress passed the Central Utah Project Completion Act (P.L. 102-575)

(“CUPCA”), and approved a proposed “1990 Revised Ute Water Compact” (“1990 Revised

Compact”). One of the key revisions of the proposed 1990 Revised Compact was a provision

stating that “the Tribe shall take from the Green River in lieu of other sources the 57,948 acre-foot

depletion of water allocable to the Tribe’s group 5 lands.” This transfer of the Tribe’s Group 5

water rights to the Green River was another measure designed to ensure sufficient water supply to

support the CUP for the benefit of non-Indians in the Duchesne River Basin.

       178.    Under the proposed 1990 Revised Compact, Congress acknowledged that the

natural flows of the rivers is insufficient to meet the irrigation needs of the Tribe’s Group 1 Lands,

and Congress therefore provided the Tribe with an additional 0.4 acre-feet/per-acre/per-year of

stored water to supplement the Tribe’s decreed water rights for its Group 1 lands.

       179.    The enforceability of the proposed 1990 Compact was conditioned upon re-

ratification by both the State of Utah and the membership of the Ute Indian Tribe. The proposed

1990 Compact failed to adequately protect and preserve the Tribe’s water rights, provide for Tribal

storage and related infrastructure, or protect the Tribe’s administrative authority over its waters.

For these reasons, the Tribe’s membership has never ratified the 1990 proposed Compact.


               b. Tribal Compensation under Title V of the CUPCA


       180.    In Title V of CUPCA, Congress acknowledged the United States’ failure to fulfill

its obligations to the Tribe under the 1965 Deferral Agreement. The stated purpose of Title V of

the CUPCA was to “(1) quantify the Tribe’s reserved water rights; (2) allow increased beneficial
                                                 49
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 50 of 76



use of such water; and (3) put the Tribe in the same economic position it would have enjoyed had

the features contemplated by the September 20, 1965 Agreement been constructed.” Congress

found there were “unresolved tribal claims arising out of an agreement dated September 20, 1965

[the 1965 Deferral Agreement], where the Tribe deferred development of a portion of its Reserved

Water Rights for 15,242 acres of the Tribe's Group 5 Lands in order to facilitate the construction

of the Bonneville Unit of the Central Utah Project.”

       181.    In Title V, Congress established a mechanism for compensating the Tribe, in part,

for the Federal Government’s failure to construct the promised storage facilities and related

infrastructure that were intended to store Indian water and develop Tribal water supply that was

scheduled for development through CUP facilities.

       182.    There were two separate components of the compensation to which the Tribe was

entitled under Title V of the CUPCA. First, Section 502(a) of the CUPCA, titled “Bonneville Unit

Tribal Credits,” stated that:

       the Tribe shall receive from the United States 26 percent of the annual Bonneville
       Unit municipal and industrial capital repayment obligation attributable to thirty-
       five thousand five hundred acre-feet of water, which represents a portion of the
       Tribe's water rights that were to be supplied by storage from the Central Utah
       Project, but will not be supplied because the Upalco and Uintah units are not to be
       constructed.

       183.    The amount of compensation provided to the Tribe pursuant to Section 502(a) is

approximately $2 million per year.

       184.    The purpose of the Bonneville Unit Tribal Credits was to compensate the Tribe for

the United States’ failure to construct the Upalco and the Uintah Units of the Central Utah Project.

In entering into the 1965 Deferral Agreement, the Tribe understood that the Upalco and Uintah

Units would provide both supplemental and full service irrigation water for the water-righted lands

in the Decker Report in the Lake Fork and Uinta River Basins, including storage and related

                                                50
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 51 of 76



infrastructure to supplement the Tribe’s 1923 federally-decreed Group 1 water rights, as well as

full service irrigation water and related infrastructure for the Tribe’s Group 5 lands with water

rights in the Uinta and Lakefork Rivers. The third recital of the 1965 Deferral Agreement states:

       WHEREAS, there are approximately 36,450 acres of land served or to be served
       from the Duchesne River, Bonneville Unit; 33,450 acres of land served or to be
       served from the Lakefork River, Upalco Unit; and 39,648 acres of land served or
       to be served from the Uintah River, Uintah Unit…

       185.    These acreages of the Upalco and Uintah Units, as provided by the third Whereas

of the 1965 Deferral Agreement, include all of the Decker Report’s Group 1 and Group 5 lands in

the Lake Fork Basin and Uinta Basin. In addition to providing full service irrigation water to 5,496

acres of Group 1 lands, the Uintah Unit was expected to provide supplemental irrigation water to

34,152 acres of Group 1 lands for a total of 39,648 acres. Also, the Upalco Unit was supposed to

provide supplemental irrigation water to 25,070 acres of Group 1 lands, in addition to providing

full service irrigation water to 8,380 acres of Group 5 lands, for a total of 33,450 acres.

       186.    The compensation to which the Tribe is entitled under Section 502(a) is based on

figures that significantly underestimate the value the Tribe would have received had the Upalco

and Uintah Units been constructed as promised. The United States’ calculation was based on

compensation for 35,500 acre-feet per year under Section 502(a), and, thus, underestimated the

compensation by 22,161 acre-feet per year, a 62.4% increase in the volume of water upon which

the compensation should have been based.

       187.    Furthermore, the economic damages calculation accounted for only one component

of the process required to provide supplemental and full service irrigation. The compensation, as

calculated by the United States, was based on the costs associated with storage, but failed to

account for other indispensable components of the irrigation process, including costs associated

with the diversion dam, conveyance system, distribution system, and drainage system. The

                                                 51
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 52 of 76



Bonneville Unit Tribal Credits do not “put the Tribe in the same economic position it would have

enjoyed had the features contemplated by the September 20, 1965, Agreement been constructed”

because the United States failed to exercise diligence and negotiated in bad faith in determining

compensation owed to the Tribe.

       188.   Separate from the Bonneville Unit Tribal Credits, Sections 504, 505, and 506 of the

CUPCA required that the Tribe receive $198.5 million for various purposes. Section 504 of the

CUPCA required the United States to pay $45 million for the development of a tribal farm and for

improvements to existing UIIP facilities. Section 505 of the CUPCA required the United States

to pay $28.5 million for various improvements to reservoirs, stream habitat, and municipal water

facilities for the Tribe to mitigate the adverse impacts that the CUP had on Tribal trust assets.

Finally, Section 506 required the United States to pay $125 million to support a tribal economic

development fund.

       189.   Section 507 of the CUPCA provided for a “waiver” of the Tribe’s contractual

claims under the 1965 Deferral Agreement upon the Tribe’s receipt of the funds identified in

Sections 504, 505, and 506. Section 507 stated:

       The Tribe shall waive, upon receipt of the section 504, 505, and 506 moneys, any
       and all claims relating to its water rights covered under the agreement of September
       20, 1965, including claims by the Tribe that it retains the right to develop lands as
       set forth in the Ute Indian Compact and deferred in such agreement. Nothing in
       this waiver of claims shall prevent the Tribe from enforcing rights granted to it
       under this Act or under the Compact. To the extent necessary to effect a complete
       release of the claims, the United States concurs in such release.

       190.   The “waiver” under Section 507 was meant to apply only to claims arising from

the United States’ failure to construct the Uintah, Upalco, and Ute Indian Units in the ultimate

stage of the Central Utah Project. However, any “waiver” under 507 was expressly contingent

upon the Tribe’s actual “receipt” of all funds to which it was entitled pursuant to Sections 504,


                                                52
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 53 of 76



505, and 506. The Tribe has yet to receive its total entitlement under these Sections, and, therefore,

no “waiver” is yet in effect.

       191.    First, upon information and belief, only $41,728,000.18 of the $45 million to which

the Tribe is entitled under Section 504 have been appropriated by Congress. Therefore, the Tribe

is facially not in receipt of the full amount of its 504 funds, as is necessary to consummate the

Section 507 “waiver.”

       192.    Even if the full amount under Section 504 had been appropriated by Congress, the

Tribe still never received its funds under Section 504 and 505 because these funds were never

properly transferred into trust, were taken out of trust, and/or were they never properly regarded

as trust funds. In fact, the United States asserted the position that these funds were not trust funds

in defending against a civil action filed by the Ute Indian Tribe in 2006 seeking damages for,

among other things, the United States failure to prudently invest its 504, 505, and 506 funds. In

order to avoid liability for underinvestment of Tribal trust funds, the United States asserted that its

504 and 505 funds were not trust funds, but “secretarial funds.”

       193.    Finally, the CUPCA makes clear that the existence of an enforceable compact

protecting the Tribe’s water rights must exist for an enforceable “waiver” to take effect. Because

the compact referred to in Section 507 has never been ratified by the Tribe and its members, there

has been no “waiver” of claims under Section 507.

       194.    To the dubious extent Section 507 of the CUPCA did divest the Tribe of contractual

rights under the 1965 Deferral Agreement, labeling such divestiture a “waiver” is a misnomer, as

“waiver” connotes a consensual act by the party giving up its rights. Rather, to the extent Section

507 divests the Tribe of contractual rights, Congress has taken these rights from the Tribe.




                                                  53
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 54 of 76



       195.    Even when viewed in conjunction with the “Bonneville Unit Tribal Credits,” the

funds identified under Sections 504, 505, and 506 do not justly compensate the Tribe for its

contractual right to receive water and related infrastructure for the development of its Reserved

Water Rights recognized under the Deferral Agreement.

       196.    In addition, the $28.5 million under Section 505 was for mitigation measures

required under federal laws governing the Bureau of Reclamation. Therefore, these funds cannot

accurately be characterized as “compensation” being given to the Tribe in exchange for its right to

enforce the United States’ obligations under the 1965 Deferral Agreement. This widens the

disparity between what was to be “waived” by the Tribe and what the Tribe would receive in

exchange.

               c.      Unmet Mitigation Obligations: Bottle Hollow Reservoir

       197.    Section 505 of the CUPCA required the United States to pay $28.5 million for

various improvements to reservoirs, stream habitat, and municipal water facilities for the Tribe.

Of this $28.5 million sum, $500,000 was directed to be used toward cleanup of the contaminated

Bottle Hollow Reservoir, an off-stream reservoir located within the tribal reservation and built as

part of the CUP. Title V, Section 505, obligated the United States to “secure minimum flow of

water to the [Bottle Hollow] reservoir to make it a suitable habitat for a cold water fishery.”

       198.    The United States has never secured such a minimum flow of water to Bottle

Hollow, but has left the reservoir to be supplied by return flow from Tribal Group 1 irrigation

water rights, ruining the reservoir as a cold water fishery.    Under these conditions, the Bottle

Hollow reservoir cannot function as a cold water fishery for the Tribe and its members. Bottle

Hollow reservoir was intended to be one source of mitigation by BOR for the environmental losses

the Tribe incurred from the construction of the CUP.



                                                 54
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 55 of 76



       199.      The United States has violated the Congressional mandate of Title V, Section 505.

Although funds were appropriated for the United States to clean the contaminated Bottle Hollow

Reservoir and to secure minimum flow thereto, the United States has never secured a tribal right

to the water stored in the Bottle Hollow Reservoir. Absent an additional, recognized Tribal water

right for stored water in the Bottle Hollow Reservoir, “compensation” in the form of revitalizing

the Bottle Hollow Reservoir is incomplete, and the United States has violated its duties to the Tribe

under Title V.

                 d.     Uintah Basin Replacement Projects

       200.      The CUPCA altered the course of development of the CUP facilities that were

planned to benefit the Ute Indian Tribe. The Ute Indian Unit—promised to the Tribe and

understood by the Tribe as the most beneficial unit to be included in the CUP facilities for the

Tribe, and one of the reasons the Tribe agreed to the 1965 Deferral Agreement—was never built

to provide supplemental waters to the Bonneville, Upalco, and Uintah Units for the benefit of the

Tribe. Instead, in CUPCA, Congress promised the development of “replacement projects”

intended to satisfy the promise to provide some storage to the Tribe for its water rights.

       201.      Under Title II of the CUPCA, Congress addressed the water storage needs in the

Uinta Basin, including the tribal water storage needs, by authorizing the development of a series

of canals and storage facilities to “increase efficiency, enhance beneficial uses, and achieve greater

water conservation within the Uinta Basin.” This was referred to in CUPCA as the Uintah Basin

Replacement Project.

       202.      Continued funding for the Uintah Basin Replacement Project was subject to the

condition set forth in Section 201(c) of the CUPCA, which stated that funding for the Uintah Basin

Replacement Project, as well any other component of the CUP, would terminate five years after



                                                 55
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 56 of 76



the enactment of the CUPCA unless “(1) the Secretary executes a cost-sharing agreement with the

District for construction of such project, and (2) the Secretary has requested, or the Congress has

appropriated, construction funds for such project.”

       203.    On information and belief, on August 11, 1993, in order to satisfy the conditions to

funding set forth in Section 201(c) of CUPCA, the Department of Interior entered into an

Agreement with the CUWCD “For the Sharing of Costs Pursuant to Section 204 of the Central

Utah Project Completion Act” (“1993 Cost-Sharing Agreement”). The Explanatory Recitals of the

1993 Cost-Sharing Agreement stated:

       Whereas, the Act amends the Act of April 11, 1956 (Pub. L. 84-485, 70 Stat. 105)
       to authorize additional appropriations for the completion of certain features of the
       Central Utah Project; and

       Whereas, Congress anticipates that the District will explore less costly
       replacement features for the Uintah and Upalco Units of the Central Utah Project
       which will prove more feasible and environmentally less damaging than features
       originally planned by the Bureau of Reclamation; and,

       Whereas, the Secretary is required to ensure that replacement features planned,
       designed and constructed for the Uintah and Upalco Units of the Central Utah
       Project are consistent with the Secretary’s trust responsibilities to the Ute Indian
       Tribe; and

       Whereas under the Act, the Secretary is directed to retain responsibility for
       implementing the Act, and is authorized, under certain conditions, to contract with
       the District to plan, design, and construct certain features authorized in the Act.
(Emphasis added).
       204.    “Replacement features” were defined in the Agreement to “mean Project features

planned, designed, or constructed for the Uintah and Upalco Units of the Central Utah Project that

were not originally planned, designed, or constructed by the Bureau of Reclamation and that are

not identified in Section 203 of the Act.”

       205.    Through both CUPCA and the 1993 Cost-Sharing Agreement, the United States

acknowledged Federal Defendants’ continued trust obligation to supply waters necessary to fulfill

                                                56
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 57 of 76



Tribal water rights through the CUP. Yet, once again, Federal Defendants failed to fulfill their

fiduciary responsibilities to procure, preserve and protect the Tribe’s right to use and develop its

water rights.

       206.     The replacement projects, as formulated by the Federal Defendants throughout the

1990s, were designed to disproportionately allocate benefits to non-Indians and burdens to the

Tribe and its members. By way of example, the BOR planned for a reservoir located entirely on

Tribal lands, but with roughly half the storage intended for non-Indians.

       207.     Ultimately, the Uintah Basin Replacement Projects entailed both (i) stunningly

disproportionate losses to the Ute Indian Tribe, and (ii) stunningly dismal benefits to the Tribe.

Not only have the Federal Defendants abandoned the Ute Indian Tribe, they have also abandoned

the Federal Government’s effort to secure storage and related water works for the Tribe to use in

developing and irrigating its irrigable lands with the Reserved Water Rights that were recognized

by the United States and the State of Utah in the 1965 Deferral Agreement. Today, as the CUP

nears completion, a sad and tragic irony has unfolded that should escape no one’s attention: the

Ute Indian Tribe, whose permanent homeland is in the Uinta Basin, has no storage facility and

related water works from which to supply its Reserved Water Rights to its irrigable trust lands. At

the same time, the construction of water storage facilities intended to benefit non-Indian water

users in the Uinta Basin is nearing completion.

           e. Injuries Suffered by the Tribe as a result of the United States’ Unlawful Acts and
              Omissions Arising from or in Relation to the 1992 Central Utah Project Completion
              Act.

       208.     As a result of United States’ unlawful acts and omissions arising from or in Relation

to the 1992 Central Utah Project Completion Act, the Tribe has incurred substantial economic

harm, including lost crop yields resulting from insufficient irrigation, as well as other lost


                                                  57
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 58 of 76



economic opportunities resulting from the United States’ misuse and diminishment of the Tribe’s

water resources. The Tribe’s Reserved Water Rights is of lesser value because not a single storage

unit, whether for supplemental irrigation in the entire Reservation or for all Group 5 lands in the

Duchesne, Lake Fork/Yellowstone and Uinta/Whiterocks basins was constructed. In addition,

none of the irrigation facilities for the Tribe and its members’ use, such as canals, pumping stations,

drainage system distribution system and on farm irrigation systems, were ever constructed.

                                 V. STATEMENT OF CLAIMS

                                  FIRST CLAIM FOR RELIEF
(Declaratory and Enforcement Relief: Quantity of Tribal Reserved Water Rights of the Ute
                                     Indian Tribe)

       209.    The Ute Indian Tribe incorporates by reference and repeats the allegations of

Paragraphs 1-208 of this Complaint.

       210.    Upon establishing the Ute Indian Tribe’s Reservation, the United States reserved

for the benefit of the Tribe and its members the amount of water necessary to secure a permanent

homeland on the Reservation.

       211.    The Tribe’s Winters Reserved Water Rights were quantified on the basis of

practicably irrigable acreage of the Reservation in the 1960 Decker Report.

       212.    As a condition precedent of the Tribe’s deferral of a portion of its Group 5 Winters

Reserved Water Rights, the United States agreed to give full and complete recognition to the entire

quantity of Tribe’s Winters Reserved Water appurtenant to the acreage comprising Groups 1-7 in

the Decker Report, “without resort to litigation.” By including the phrase “without resort to

litigation,” the BIA committed the United States to recognizing and protecting the Tribe’s

Reserved Water Rights appurtenant to the practicably irrigable acreage within the exterior




                                                  58
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 59 of 76



boundaries of the Reservation and relinquished its right to dispute or deny this quantification of

the Tribe’s Reserved Water Rights.

       213.     Providing legally enforceable recognition of this quantification of the Tribe’s

Winters Reserved Water Rights was not a concession to the Tribe, but a prerequisite and necessary

condition for effectuating a legally enforceable deferral of the Tribe’s vested property rights to its

Tribal water so that the United States could obtain funding to proceeds with the construction of

the Bonneville Unit of the Central Utah Project.

       214.     In recognizing the Tribe’s Reserved Water Rights in Groups 1-7, the United States

accepted the Decker Report as the basis for quantification of the Tribe’s vested Winters Reserved

Water Rights.

       215.     Nonetheless, under existing circumstances alleged herein, in which officers and

agents within the Department of Interior have failed to recognize the 1965 Deferral Agreement as

a binding quantification of the Tribe’s Winters Reserved Water Rights, an actual controversy exists

as to the quantification of the Tribe’s Winters Reserved Water Rights.

       216.     The Tribe is entitled to the benefit of its bargain under the 1965 Deferral

Agreement, that is, to (i) a declaration from this Court that the 1965 Deferral Agreement is a

binding quantification of the Tribe’s Winters Reserved Water Rights appurtenant to 129,331 acres,

for a total volume of 549,685 acre-feet per year, as quantified in the Decker Report (as corrected),

in lieu of an adjudication or compact quantifying the Tribe’s Reserved Water Rights; (ii) a

declaration that the 1965 Deferral Agreement would be void ab initio but for its effect as a binding

quantification of the Tribe’s Winters Reserved Water Rights; (iii) a declaration that the United

States has a trust obligation to protect, preserve, and develop the full quantity of the Tribe’s Winters

Reserved Water Rights, and (iv) appropriate judicial enforcement under 28 U.S.C. § 2202.



                                                  59
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 60 of 76




                                SECOND CLAIM FOR RELIEF
  (Declaratory and Enforcement Relief: Tribal Jurisdiction over Tribal Reserved Water
                                        Rights)
       217.    The Ute Indian Tribe incorporates by reference and repeats the allegations of

Paragraphs 1-216 of this Complaint.

       218.    In recognizing the Tribe’s Reserved Water Rights in Groups 1-7 under the 1965

Deferral Agreement, the United States accepted the Decker Report as the basis for quantification

of the Tribe’s Winters Reserved Water Rights.

       219.    Nonetheless, under existing circumstances alleged herein, in which agents and

officials of the Department of the Interior have failed to recognize the 1965 Deferral Agreement

as a binding quantification of the Tribe’s Winters Reserved Water Rights, has failed to take

measures to prevent the State of Utah from exceeding its jurisdictional limits by issuing water

permits for the use of conserved Tribal water, and has directly interfered with the Tribe’s marketing

of its Reserved Water Rights, an actual controversy exists as to the Tribe’s governmental authority

over its Winters Reserved Water Rights.

       220.    The Tribe therefore is entitled to (i) a declaration from this Court that the Tribe has

administrative, regulatory, legislative, and adjudicatory jurisdiction over its Winters Reserved

Water Rights, unless otherwise provided under federal law, (ii) a declaration from this Court

confirming the authority of the Tribe to encumber its Winters Reserved Water Rights, including

through lease agreements, for periods of under seven years without Secretarial approval pursuant

to 25 U.S.C. § 81(b), and (iii) appropriate judicial enforcement under 28 U.S.C. § 2202.




                                                 60
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 61 of 76



                              THIRD CLAIM FOR RELIEF
               (Declaratory and Enforcement Relief: Trust Status of the UIIP)

       221.    The Ute Indian Tribe incorporates by reference and repeats the allegations of

Paragraphs 1-220 of this Complaint.

       222.    The 1906 Act states in no uncertain terms that the UIIP is an asset to be owned in

trust by the Secretary for the benefit of the Tribe.

       223.    The water rights diverted into and distributed through the UIIP are unequivocally

Winters Reserved Water Rights pursuant to the two 1923 federal court decreed quantifying the

Tribe’s Group 1 Reserved Water Rights.

       224.    Yet, an actual controversy exists because the Federal Defendants have utilized their

administrative authority over the UIIP in a manner inconsistent with the status of the UIIP. By

way of example, Federal Defendants have entered into carriage agreements with non-Indian, state-

based water users, and have adopted “informal operating procedures” for the UIIP to provide

benefits for non-Indian water users, all without consulting with the Tribe as the beneficial owner

of the UIIP.

       225.    The Tribe is entitled to (i) a declaration from this Court that the UIIP is a trust asset,

for which Federal Defendants serve as trustees and the Tribe is the beneficiary; and (ii) appropriate

judicial enforcement under 28 U.S.C. § 2202.

                                FOURTH CLAIM FOR RELIEF

  (Declaratory and Enforcement Relief: 1965 Deferral Agreement as a Fully Binding and
                               Operational Agreement)

       226.    The Ute Indian Tribe incorporates by reference and repeats the allegations of

Paragraphs 1 – 225 of this Complaint.




                                                  61
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 62 of 76



       227.     The 1965 Deferral Agreement was and remains a valid contract among the Federal

Defendants, the Central Utah Water Conservancy District, and the Tribe.

       228.     Although Section 507 of the Central Utah Project Completion Act provided for the

Tribe’s “waiver” of claims relating to the United States’ failure to construct the Uintah, Upalco,

and Ute Indian Units of the Central Utah Project, any such waiver was expressly contingent upon

both the Tribe’s “receipt of the section 504, 505, and 506 moneys,” and ratification of the

Congressionally-revised Ute Indian Compact of 1990. CUPCA, Title V, Section 503(a).

       229.     There has been no “receipt” of the 504, 505, and 506 moneys for the purpose of

effectuating the Section 507 “waiver” because (a) Congress has not appropriated the full amount

to which the Tribe is entitled under Section 504, and (b) the funds under Sections 504 and 505

have not been properly placed into trust for the benefit of the Tribe, nor have they been treated as

trust funds by the Federal Defendants. In addition, neither the State of Utah nor the Ute Indian

Tribe has ratified the Congressionally-revised Ute Indian Compact of 1990. Accordingly, there

has been no effective “waiver” under Section 507 of the CUPCA.

       230.     Even if, in the strictest hypothetical terms, the Section 507 “waiver” was in effect,

such “waiver” is limited to the Tribe’s contract-based claims arising from the Federal Defendants’

failure to construct the Uintah, Upalco, and Ute Indian Units in the ultimate phase of the Central

Utah Project.

       231.     An actual controversy exists because, in spite of the foregoing, Federal Defendants

have continuously failed to perform under the 1965 Deferral Agreement.

       232.     The Tribe is entitled to (i) a declaration that the 1965 Deferral Agreement as a

whole remains a valid and binding agreement among all parties thereto, and (ii) appropriate judicial

enforcement under 28 U.S.C. § 2202.



                                                 62
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 63 of 76



       233.    In the event this Court finds, over the Tribe’s objections, that the Section 507

“waiver” is in effect, the Tribe is entitled to a declaration that said “waiver” is limited to contract-

based claims arising from the Federal Defendants’ failure to construct the Uintah, Upalco, and Ute

Indian Units in the Central Utah Project and does not impact the right of the Tribe to assert

contractual rights under the 1965 Deferral Agreement not directly based on the Federal

Defendants’ failure to construct these three units.

                                  FIFTH CLAIM FOR RELIEF
      (Declaratory and Enforcement Relief: Federal Defendants’ Ongoing Statutory,
   Contractual, and Trust Obligation to Secure and Develop the Tribe’s Reserved Water
                                         Rights)
       234.    The Ute Indian Tribe incorporates by reference and repeats the allegations of

Paragraphs 1-233 of this Complaint.

       235.    Federal Defendants have a trust obligation to protect, preserve, and develop the

Tribe’s Winters Reserved Water Rights for the benefit of the Tribe and its members.

       236.    In promising to recognize the Tribe’s Reserved Water Rights serving the irrigable

acreage comprising Groups 1-7 in the Decker Report, with a priority date of 1861 for Groups 1-5,

without resort to litigation, the signatories to the 1965 Deferral Agreement promised to recognize

the full scope of the Tribe’s Winters Reserved Water Rights quantified under the Decker Report.

       237.    This promise not only established a contractual obligation, but also provided further

definition to Federal Defendants’ fiduciary obligations toward the Tribe and its members,

including those fiduciary obligations originally established in the 1899 Act that required the

Secretary to secure and protect the Tribe’s paramount water rights for present and future uses.

       238.    Nonetheless, as alleged in this complaint, an actual controversy exists because the

United States has abandoned the Ute Indian Tribe and has abandoned the Federal Government’s

effort to secure storage and related water works for the Tribe to use in developing and irrigating

                                                  63
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 64 of 76



its irrigable lands with the Reserved Water Rights that were recognized by the United States and

the State of Utah in the 1965 Deferral Agreement.

        239.   An actual controversy also exists because Federal Defendants have failed to take

measures to prevent Winters Reserved Water Rights, to which the Tribe retains a vested property

right despite non-use, from being used by downstream water users at no compensation to the Tribe,

resulting in substantial lost economic opportunities for the Tribe and its members.

        240.   Finally, an actual controversy exists because the Federal Defendants have not used

federally administered infrastructure along the Colorado River Basin to satisfy the Tribe’s present

and future uses of its senior priority, present perfected, Winters Reserved Water Rights, as required

under the 1928 Boulder Canyon Project Act and the 1956 Colorado River Storage Project Act.

        241.   The Tribe is entitled to (i) a declaration from this Court that, irrespective of the

status of the 1965 Deferral Agreement, Federal Defendants have an ongoing statutory, contractual

and trust obligation to develop the full amount of the Tribe’s Winters Reserved Water Rights for

the benefit of the Tribe and its members, (ii) a declaration that the Secretary of the Interior is

required under the 1928 Boulder Canyon Project Act and the 1956 Colorado River Storage Project

Act to utilize federally-administered infrastructure to secure the Tribe’s present perfected water

rights for present and future uses; and (iii) appropriate judicial enforcement under 28 U.S.C. §

2202.

                            SIXTH CLAIM FOR RELIEF
  (Declaratory and Enforcement Relief: Storage and Supplementation of the Tribe’s 1923
                                Decreed Water Rights)
       242. The Ute Indian Tribe incorporates by reference and repeats the allegations of

Paragraphs 1-241 of this Complaint.




                                                 64
           Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 65 of 76



       243.     Regardless of the status of the 1965 Deferral Agreement, the Tribe has fully

quantified Winters Reserved Water Rights in the Lake Fork and Uinta Rivers that were adjudicated

in 1923.

       244.     The Tribe’s 1923 decreed natural flow water rights are insufficient for irrigation

without access to storage facilities enabling the Tribe to store Tribal water during periods when

water available through natural flow is insufficient to satisfy the Tribe’s irrigation needs, so that

such stored Tribal water can be used for irrigation during periods when natural flow is not enough.

       245.     As alleged in this Complaint, an actual controversy exists because Federal

Defendants have failed to provide storage facilities necessary to enable the Tribe and its members

to utilize the Tribe’s 1923-decreed water rights for proper and efficient crop irrigation throughout

the entire irrigation season, a violation of their statutory and trust obligations to enforce, protect,

and preserve the Ute Indian Tribe’s paramount rights to water.

       246.     The Tribe is entitled to (i) a declaration from this Court that, irrespective of the

status of the 1965 Deferral Agreement, Federal Defendants have an ongoing trust obligation to

supply storage of the Tribe’s 1923 decreed water rights so that said water rights are sufficient for

irrigation purposes throughout the irrigation season, and (ii) appropriate judicial enforcement

under 28 U.S.C. § 2202.

                             SEVENTH CLAIM FOR RELIEF
                (Declaratory and Enforcement Relief: Right to Quality Water)

       247.     The Ute Indian Tribe incorporates by reference and repeats the allegations of

Paragraphs 1 – 246 of this Complaint.

       248.     By implication, Tribal Winters Reserved Water Rights include a right to a certain

quality of water where necessary to satisfy the purpose of the reservation.



                                                  65
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 66 of 76



       249.      In the 1899 Act, Congress conferred upon the Secretary an enforceable trust duty

to secure and protect the paramount water rights of the Ute Indian Tribe as necessary to satisfy the

present and future needs of the Tribe.

       250.      In the 1906 Act, Congress conferred upon the Secretary the duty to administer the

UIIP in a manner that utilized the Ute Indian Tribe’s Reserved Water Rights in a manner that

maximizes agricultural gains for the benefit of the Tribe and its members.

       251.      The Tribe has 1923 federally-decreed Winters Reserved Water Rights that are

channeled through the UIIP for the benefit of the Tribe and its members.

       252.      An actual controversy exists because the Secretary has failed to ensure that the

Tribal water that is distributed through the UIIP and delivered to UIIP lands within the Uintah and

Ouray Reservation is of an adequate quality for efficient crop production, and the delivery of low

quality water has hampered economic returns.

       253.      The Tribe is entitled to (i) a declaration that the Tribe’s Winters Reserved Water

Rights include a right to a quality of water sufficient to meet the Tribe’s needs, (ii) a declaration

that the United States has an ongoing fiduciary obligation to administer, manage, and supply water

of an adequate quality to meet the Tribe’s needs as they arise, including a fiduciary obligation to

ensure that the Tribe’s Reserved Water Rights distributed through the UIIP is of an adequate

quality to maximize agricultural returns, and (iii) appropriate judicial enforcement under 28

U.S.C. § 2202.

                             EIGHTH CLAIM FOR RELIEF
           (Declaratory and Enforcement Relief: Midview Exchange Agreement)

       254.      The Ute Indian Tribe incorporates by reference and repeats the allegations of

Paragraphs 1-253 of this Complaint.




                                                 66
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 67 of 76



       255.    Under the Midview Exchange Agreement, the Tribe was to be given beneficial

ownership of the Midview Dam and Reservoir, Duchesne Diversion Dam, Duchesne Feeder Canal,

and Midview Lateral, together will all facilities and property appurtenant thereto (“Midview

Property”). The Midview Property was to be administered by the BIA as part of the UIIP, a trust

asset. The Midview Property was never formally transferred into trust for benefit of the Tribe.

       256.    Federal statute 25 U.S.C. § 177 provides that “No purchase, grant, lease, or other

conveyance of lands, or of any title or claim thereto, from any Indian nation or tribe of Indians,

shall be of any validity in law or equity, unless the same be made by treaty or convention entered

into pursuant to the Constitution.” The United States Supreme Court has found that the “obvious

purpose” of this statute is “to prevent unfair, improvident or improper disposition by Indians of

lands owned or possessed by them to other parties, except the United States, without the consent

of Congress.” Federal Power Commission v. Tuscarora Indian Nation, 362 U.S. 99, 119 (1960).

Indian reserved water rights are appurtenant to Reservation lands and therefore fall within the

purview of 25 U.S.C. § 177.

       257.    An actual controversy exists because since the execution of the Midview Exchange

Agreement, the BOR and BIA have acted in a manner that is inconsistent with the Tribe’s

beneficial ownership of the Midview Property and the status of the Midview Property as part of

the UIIP. Such conduct includes, without limitation, issuing Duchesne County rights-of-way for

the Victory Pipeline without obtaining Tribal consent, using water from the Midview Reservoir to

irrigate lands other than those designated for irrigation under the Midview Exchange, and failing

to place title of the Midview Property into trust for the benefit of the Tribe.




                                                 67
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 68 of 76



        258.   The Tribe is entitled to a decree requiring specific performance under the Midview

Exchange on the part of the BOR and BIA, including, without limitation, the transfer of the

Midview Property into trust for the benefit of the Tribe as part of the UIIP.

        259.   In the alternative, the Tribe is entitled (i) to a declaration from this Court that the

Midview Exchange Agreement is invalid pursuant to 25 U.S.C. § 177 and, as such, does not

provide any legal right for the BOR to take any portion of the Tribe’s Reserved Water Rights, and

(ii) appropriate judicial enforcement under 28 U.S.C. § 2202.

                           NINTH CLAIM FOR RELIEF
  (Declaratory and Enforcement Relief: Tribal Storage in the Uintah Basin Replacement
                                       Projects)

        260.   The Ute Indian Tribe incorporates by reference and repeats the allegations of

Paragraphs 1-259 of this Complaint.

        261.   Pursuant to Title II of the CUPCA, the 1993 Cost-Sharing Agreement between DOI

and CUWCD, and the Federal Defendants’ fiduciary responsibilities to the Tribe, Defendants are

required to address storage needs for the Tribe’s Group 1 and Group 5 Reserved Water Rights in

developing and constructing the Uintah Basin Replacement Projects.

        262.   An actual controversy exists because the DOI has repudiated its statutory,

contractual, and trust obligations by developing and constructing the Uintah Basin Replacement

Projects without making any provision whatsoever to address the Tribe’s well-acknowledged, yet

abandoned storage needs.

        263.   The Tribe is entitled to (i) a declaration from this Court that the continued

development and construction of the Uintah Basin Replacement Projects in a manner that fails to

address the Tribe’s Group 1 and Group 5 storage needs constitutes a violation of the CUPCA, the




                                                 68
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 69 of 76



1993 Cost-Sharing Agreement, and the Federal Defendants’ trust obligations to the Tribe and its

members, and (ii) appropriate judicial enforcement under 28 U.S.C. § 2202.

                             TENTH CLAIM FOR RELIEF
      (Declaratory and Enforcement Relief: Obligations Relating to the Bottle Hollow
                                      Reservoir)

        264.   Ute Indian Tribe incorporates by reference and repeats the allegations of

Paragraphs 1-263 of this Complaint.

        265.   Section 505(c) of the CUPCA appropriated federal funds for the specific purpose

of decontaminating the Bottle Hollow Reservoir and securing a minimum flow of water to Bottle

Hollow Reservoir to make it a “suitable habitat for a cold-water fishery.” Congress’s intent in

including this provision was to instruct Federal Defendants of certain specific measures that must

be taken to mitigate the adverse environmental impacts that the CUP had and would continue to

have on the Ute Indian Tribe.

        266.   Section 505(c) of the CUPCA not only established a statutory obligation on the part

of Federal Defendants, but also provided further definition to Federal Defendants’ fiduciary

obligations toward the Tribe and its members.

        267.   Nonetheless, an actual controversy exists because Federal Defendants have not

secured a water right to Bottle Hollow for the benefit of the Tribe, as required under Section 505(c)

of the CUPCA and Federal Defendants’ fiduciary obligations.

        268.   The Tribe is entitled to (i) a declaration from this Court Federal Defendants have

an ongoing statutory and fiduciary obligation to secure water rights in the Bottle Hollow reservoir

sufficient to enable the Bottle Hollow Reservoir to be used as a cold water fishery, and (ii)

appropriate judicial enforcement under 28 U.S.C. § 2202.




                                                 69
         Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 70 of 76



                             ELEVENTH CLAIM FOR RELIEF
                       (Failure to Provide Accounting of Trust Corpus)

        269.    The Ute Indian Tribe incorporates by reference and repeats the allegations of

Paragraphs 1-268 of this Complaint.

        270.    Both the UIIP and the Tribe’s Reserved Water Rights are held by the United States

in trust for the benefit of the Ute Indian Tribe and its members.

        271.    Pursuant to Federal Defendants’ trust responsibility toward the Tribe and its

members, as further defined by the statutes, regulations, and contacts identified in this Complaint,

Federal Defendants have a trust obligation to keep the beneficiaries apprised of the disposition of

the trust corpus, including information showing how Federal Defendants have exercised their

statutory authority over the management and administration of both monetary and non-monetary

trust assets.

        272.    In spite of this duty, Federal Defendants have not provided an historical accounting

apprising the Tribe of its activities impacting the trust corpus of its Reserved Water Rights, nor

have Federal Defendants provided an historical accounting of its administration - including repair,

maintenance, and rehabilitation - of the UIIP. No accounting had been provided as of the date this

Complaint was filed.

        273.    The Tribe, as beneficiary, remains entitled to each historical accounting requested

in the Prayer for Relief herein and appropriate judicial enforcement under 28 U.S.C. § 2202.

                            TWELVTH CLAIM FOR RELIEF:
 (Violation of the Tribe’s and Members’ Right to Equal Protection Guaranteed under the
      Due Process Clause of the Fifth Amendment of the United States Constitution)

        274.    The Ute Indian Tribe incorporates by reference and repeats the allegations of

Paragraphs 1-273 of this Complaint.



                                                 70
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 71 of 76



       275.    The Fifth Amendment of the United States precludes Federal Defendants from

depriving the Tribe and its members of “life, liberty, or property, without due process of law.” The

Tribe and its members are entitled to equal protection under the law as part of the Fifth

Amendment’s guarantee of due process. Family Division Trial Lawyers of Superior Court-D.C.,

Inc. v. Moultrie, 725 F.2d 695, 697 n. 1 (D.C. Cir. 1984) (citing Bolling v. Sharpe, 347 U.S. 497,

499 (1954)).

       276.    Federal Defendants have adopted a systematic and continuous practice of

administering their delegated authority in a manner that favors non-Indian water users in the Uinta

Basin to the detriment of the Tribe and its members, resulting in the diminishment of the Tribe’s

Reserved Water Rights on the impermissible basis of race, national origin, and religion.

       277.    Federal Defendants’ discriminatory practices violate the Constitutional rights of the

Tribe and its members.

       WHEREFORE, THE UTE INDIAN TRIBE REQUESTS:

       1.      A declaration that (i) the 1965 Deferral Agreement is a binding quantification of

the Tribe’s Winters Reserved Water Rights appurtenant to 129,331 acres, for a total volume of

549,685 acre-feet per year, as quantified in the Decker Report (as corrected), in lieu of an

adjudication or compact quantifying the Tribe’s Reserved Water Rights; (ii) the 1965 Deferral

Agreement would be void ab initio but for its effect as a binding quantification of the Tribe’s

Winters Reserved Water Rights; (iii) the United States has a trust obligation to protect, preserve,

and develop the full scope of the Tribe’s Winters Reserved Water Rights, and (iv) appropriate

judicial enforcement under 28 U.S.C. § 2202.

       2.      A declaration that the Ute Indian Tribe has exclusive administrative, regulatory,

legislative, and adjudicatory jurisdiction over its Winters Reserved Water Rights, unless otherwise



                                                71
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 72 of 76



provided under federal law, along with any appropriate judicial enforcement under 28 U.S.C. §

2202.

        3.      A declaration that the UIIP is a Tribal trust asset for which Federal Defendants

serve as trustee, along with any appropriate judicial enforcement under 28 U.S.C. § 2202.

        4.      A declaration that a declaration that the 1965 Deferral Agreement as a whole

remains a valid and binding agreement among all parties thereto, along with appropriate judicial

enforcement under 28 U.S.C. § 2202; or, in the alternative, a declaration that the so-called “waiver”

is limited to contract-based claims arising from the Federal Defendants’ failure to construct the

Uintah, Upalco, and Ute Indian Units in the Central Utah Project and does not impact the right of

the Tribe to assert contractual rights under the 1965 Deferral Agreement not directly based on the

Federal Defendants’ failure to construct these three units.

        5.      A declaration that the Federal Defendants have an ongoing statutory, contractual

and trust obligation to develop the full quantity of the Tribe’s Winters Reserved Water Rights for

the benefit of the Tribe and its members, along with any appropriate judicial enforcement under

28 U.S.C. § 2202, or, in the alternative,

        6.      A declaration that, irrespective of the status of the 1965 Deferral Agreement,

Federal Defendants have an ongoing trust obligation to supply storage of the Tribe’s 1923 decreed

water rights so that said water delivery is sufficient for irrigation purposes throughout the irrigation

season, along with any appropriate judicial enforcement under 28 U.S.C. § 2202.

        7.      A declaration that the Tribe’s Winters Reserved Water Rights include a right to a

quality of water sufficient to meet the Tribe’s needs, and a declaration that the United States has

an ongoing fiduciary obligation to supply water of an adequate quality to meet the Tribe’s needs

as they arise, including a fiduciary obligation to ensure that the Tribe’s Reserved Water Rights



                                                  72
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 73 of 76



channeled through the UIIP is of an adequate quality to maximize agricultural returns, along with

any appropriate judicial enforcement under 28 U.S.C. § 2202

       8.      A decree requiring specific performance under the Midview Exchange on the part

of the BOR and BIA, including, without limitation, the transfer of the Midview Property into trust

for the benefit of the Tribe as part of the UIIP; or, in the alternative, a declaration from this Court

that the Midview Exchange Agreement is invalid pursuant to 25 U.S.C. § 177 and, as such, does

not provide any legal right for the BOR to take any portion of the Tribe’s Reserved Water Rights,

along with appropriate judicial enforcement under 28 U.S.C. § 2202.

       9.      A declaration that it is contrary to federal law and Federal Defendants’ fiduciary

obligations to the Tribe to continue development and construction of the Uintah Basin

Replacement Projects without including Tribal storage rights and facilities sufficient to meet the

storage needs of the Tribe’s Group 1 and Group 5 Reserved Water Rights, along with any

appropriate judicial enforcement under 28 U.S.C. § 2202.

       10.     A declaration that the Federal Defendants have an ongoing statutory and trust

obligation to secure, for the benefit of the Tribe, water rights to the Bottle Hollow Reservoir

sufficient to enable the Bottle Hollow Reservoir to be used as a cold water fishery, along with any

appropriate judicial enforcement under 28 U.S.C. § 2202.

       11.     A decree ordering Federal Defendants to provide a full and complete historical

accounting, up to the present, of trust funds received from operation and maintenance fee

assessments, carriage agreements, leases, and all other additional sources related to the Uintah

Indian Irrigation Project, including all funds within the purview of Section 203(f) of the 1992

Central Utah Project Completion Act, and with such accounting to include records and other




                                                  73
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 74 of 76



information necessary for Plaintiff to ascertain the source, how such funds were used, and the

beneficiaries of such expenditures,

       12.        A decree order Federal Defendants to provide a full and complete historical

accounting, up to the present, of deferred UIIP maintenance, rehabilitation, and repair, including,

without limitation, an accounting of the nature of the UIIP’s maintenance needs, when the UIIP’s

maintenance needs were discovered, what steps were taken to address the UIIP’s maintenance

needs, and what justifications have been provided for the onset and accumulation of deferred

maintenance.

       13.        A decree ordering Defendants to provide a full and complete historical accounting,

up to the present, of TNA/PNA designations of UIIP Lands, including, without limitation:

             a.   An exhaustive list of designations of UIIP Lands as either TNA or PNA, including

                  any instances of TNA UIIP Lands being re-designated as either PNA or Presently

                  Assessable (“PA”);

             b. The ownership status of UIIP Lands so designated;

             c. The basis for such designations; and

             d. The date upon which such designations took place.

       14.        A decree ordering the BIA to provide a full and complete historical accounting, up

to the present, of all “informal operational practices,” as referred to herein, implemented by the

BIA and involving the Tribe’s Reserved Water Rights or the UIIP, including, without limitation,

any informal water exchanges involving the Tribe’s Reserved Water Rights or the UIIP.

       15.        A decree ordering Defendants to provide a full and complete historical accounting,

up to the present, of Secretarial transfers of water rights within and outside the UIIP since the

passage of the 1941 Act, including, without limitation:



                                                  74
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 75 of 76



             a. An exhaustive account of water rights transfers performed by the Secretary or

                his/her delegates pursuant to the 1941 Act;

             b. The ownership status of UIIP Lands impacted by such transfers;

             c. The ownership status of lands receiving water rights under such transfers, as well

                as whether the lands which have received water rights as the result of such transfers

                are UIIP Lands;

             d. The date upon which each transfer took place; and

             e. Documentation evidencing written consent of UIIP Landowners and any

                compensation paid to UIIP Landowners.

       16.      A decree ordering Federal Defendants to provide a full and complete historical

accounting, up to the present, of annual Operating Plans that have been submitted to the BIA for

the UIIP O&M Company.

       17.      A decree ordering Federal Defendants to provide a full and complete historical

accounting, up to the present, of all mitigation measures performed for the benefit of the Tribe as

required under the 1992 CUPCA.

       18.      A decree ordering Federal Defendants to provide a full and complete accounting,

up to the present, of funds appropriated for the development of the Uintah Basin Replacement

Projects, including what, if any, funds appropriated for this purpose reverted back to the Treasury

and the basis for such reversion.

       19.      A decree ordering Federal Defendants to provide a full and complete historical

accounting, up to the present, of carriage agreements for the use of UIIP facilities for the

transportation of non-Tribal water, including, without limitation, identifying what such agreements

exist or did exist at any time since the UIIP was constructed; what, if any, amendments to these



                                                 75
        Case 1:18-cv-00547-CJN Document 25 Filed 01/22/19 Page 76 of 76



carriage agreements have taken place; and what assessments have been made by Federal

Defendants relating to the impact of said carriage agreements on the efficiency with which the

UIIP is capable of delivering Tribal water to landowners within the UIIP.

       20.    A decree enjoining Federal Defendants from continuing their practice of partial

treatment toward non-Indian water users in the Uinta Basin in violation of the Fifth Amendment

rights guaranteed to the Tribe and its members.

       21.    Appropriate judicial enforcement orders under 28 U.S.C. § 2202.

       22.    An order awarding costs, fees and attorney fees to the extent permitted by law.

       23.    Such other and further relief as the Court shall deem just and proper.


       Dated: January 22, 2019.

                                            FREDERICKS PEEBLES & MORGAN LLP

                                                       /s/ Frances C. Bassett
                                                       Frances C. Bassett, Pro Hac Vice
                                                       Michael W. Holditch, Pro Hac Vice
                                                       Joanne Harmon Curry, Pro Hac Vice
                                                       Thomas W. Fredericks, Pro Hac Vice
                                                       Jeremy J. Patterson, Pro Hac Vice
                                                       1900 Plaza Drive
                                                       Louisville, CO 80027
                                                       Phone: 303.673.9600
                                                       Facsimile: 303.673.9155
                                                       Email: fbassett@ndnlaw.com
                                                       Email: mholditch@ndnlaw.com
                                                       Email: jcurry@ndnlaw.com
                                                       Email: tfredericks@ndnlaw.com
                                                       Email: jpatterson@ndnlaw.com

                                                       /s/ Rollie E. Wilson
                                                       Rollie E. Wilson (D.C. Bar No. 1008022)
                                                       Fredericks Peebles & Morgan LLP
                                                       401 9th St., N.W.
                                                       Washington, D.C. 20004
                                                       Phone: 202.450.4887
                                                       Facsimile: 202.450.5106
                                                       Email: rwilson@ndnlaw.com
                                                       Attorneys for Plaintiff

                                                  76
